


Exhibit 10.(u)

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of the
Exhibit are indicated by the following: [****].

 

 

REIMBURSEMENT AGREEMENT

 

dated as of

 

December 10, 2010

 

between

 

GOLDEN GATE IV VERMONT CAPTIVE INSURANCE COMPANY,

 

as Borrower,

 

and

 

UBS AG, STAMFORD BRANCH,

 

as Issuing Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

14

Section 1.03.

Accounting Terms

14

 

 

 

ARTICLE II LETTER OF CREDIT FACILITY

15

 

 

Section 2.01.

Letter of Credit Facility

15

Section 2.02.

Termination of the Letter of Credit

18

Section 2.03.

Fees

18

Section 2.04.

Yield Protection

18

Section 2.05.

Taxes

21

Section 2.06.

Payments

23

Section 2.07.

Evidence of Indebtedness

24

 

 

 

ARTICLE III REGULATORY ACCOUNT; SURPLUS ACCOUNT; REINSURANCE TRUST ACCOUNT;
PRIORITY OF PAYMENTS

24

 

 

Section 3.01.

Regulatory Account and Administrative Account

24

Section 3.02.

Surplus Account of the Borrower

25

Section 3.03.

Reinsurance Trust Account

26

Section 3.04.

Funds Withheld Account

26

Section 3.05.

Procedures for Depositing Cash and Crediting Securities to Surplus Account

26

Section 3.06.

Priority of Payments

26

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

28

 

 

Section 4.01.

Borrower Representations and Warranties

28

 

 

 

ARTICLE V CONDITIONS

31

 

 

Section 5.01.

Closing Conditions

31

Section 5.02.

Conditions to Increase the LOC Amount

33

 

 

 

ARTICLE VI BORROWER COVENANTS

33

 

 

Section 6.01.

Borrower Covenants

33

 

 

 

ARTICLE VII COLLATERAL AND SECURITY

43

 

 

Section 7.01.

Obligations Secured Hereby

43

Section 7.02.

Collateral

43

Section 7.03.

Perfection of Security Interest in Collateral

44

Section 7.04.

Continuing Security Interest, Termination

44

Section 7.05.

Protection of Collateral

45

 

i

--------------------------------------------------------------------------------


 

Section 7.06.

Performance of Obligations

45

Section 7.07.

Power of Attorney

45

Section 7.08.

No Pledge of Collateral to Others

46

Section 7.09.

No Change in Borrower Name, Structure or Office

46

Section 7.10.

Release of Collateral

46

Section 7.11.

Notice of Exclusive Control

46

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

47

 

 

Section 8.01.

Events of Default

47

 

 

 

ARTICLE IX MISCELLANEOUS

50

 

 

Section 9.01.

Notices

50

Section 9.02.

Waivers; Amendments

51

Section 9.03.

Survival of Representations and Warranties

51

Section 9.04.

Indemnity

51

Section 9.05.

Successors and Assigns; Participations and Assignments

52

Section 9.06.

Counterparts; Integration; Effectiveness

53

Section 9.07.

Governing Law; Jurisdiction

53

Section 9.08.

Right of Setoff

54

Section 9.09.

Collateral Assignment of Rights

54

Section 9.10.

Expenses

54

Section 9.11.

Further Assurances

54

Section 9.12.

Headings

55

Section 9.13.

Confidentiality

55

Section 9.14.

Special Dividend

55

Section 9.15.

Severability

55

Section 9.15.

WAIVER OF JURY TRIAL

56

Section 9.16.

USA Patriot Act

56

Section 9.17.

Usury Savings Clause

56

Section 9.18.

Third Party Beneficiary

56

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

SCHEDULE 1

 

Borrower Reporting Documents

SCHEDULE 2

 

Dividend Formula

SCHEDULE 3

 

Scheduled Letter of Credit Amount

SCHEDULE 4

 

Restricted List

SCHEDULE 5

 

Financial and Actuarial Projections and Modeling Information

 

 

 

EXHIBITS:

 

 

 

 

 

EXHIBIT A

 

Draw Certification Notice

EXHIBIT B

 

Investment Guidelines

EXHIBIT C

 

Reinsurance Agreement

EXHIBIT D

 

Form of Letter of Credit

EXHIBIT E

 

Form of Assignment and Acceptance

EXHIBIT F

 

PLICO/WCL Reinsurance Agreement

EXHIBIT G

 

Form of Officer’s Certificate of the Borrower

 

iii

--------------------------------------------------------------------------------


 

This REIMBURSEMENT AGREEMENT (this “Agreement”), dated as of December 10, 2010
by and between Golden Gate IV Vermont Captive Insurance Company, a special
purpose financial captive insurance company incorporated under the laws of the
State of Vermont (the “Borrower”) and UBS AG, Stamford Branch, as the issuing
lender (such issuing lender or its successor or permitted assign, the “Issuing
Lender”).

 

WHEREAS, the Borrower is an Affiliate of the Ceding Company and a direct
Subsidiary of PLICO;

 

WHEREAS, the Borrower and the Ceding Company are parties to the Reinsurance
Agreement pursuant to which the Ceding Company cedes, and the Borrower reinsures
a certain block of term life insurance policies written or reinsured by the
Ceding Company;

 

WHEREAS, the Borrower hereby requests that the Issuing Lender establish a Letter
of Credit for the benefit of the Reinsurance Trustee; and

 

WHEREAS, in consideration of the issuance by the Issuing Lender of a Letter of
Credit, the Borrower has agreed to reimburse promptly the Issuing Lender for any
draws on the Letter of Credit in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Borrower and the Issuing Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Additional Business” has the meaning assigned to it in Section 6.01(h)(ii).

 

“Administrative Account” has the meaning assigned to it in Section 3.01(c).

 

“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of December 10, 2010 between the Ceding Company and the Borrower.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Affiliated Services Agreements” means (i) the Administrative Services
Agreement, (ii) the Investment Services Agreement and (iii) the PLC Service
Agreements.

 

“Agreement” has the meaning assigned to it in the preamble.

 

1

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” shall mean any applicable law, rule, regulation, executive
order, decree, ordinance, rule or regulation related to terrorism financing or
money laundering including the USA Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

 

“Applicable Governmental Authority” has the meaning assigned to it in
Section 2.04(a).

 

“Approval” means the prior approval of the Vermont Commissioner in accordance
with the terms of the Licensing Order for the payment by the Borrower of any LOC
Reimbursement Obligation payable hereunder, or any amounts payable with respect
to Surplus Notes of the Borrower.

 

“Assignee” has the meaning assigned to it in Section 9.05(b).

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with SAP.

 

“Borrower” has the meaning assigned to it in the preamble.

 

“Borrower Reporting Documents” has the meaning assigned to it in
Section 6.01(d).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, Montpelier, Vermont or Lincoln,
Nebraska are authorized or required by law to remain closed.

 

“Capital Adequacy” has the meaning assigned to it in Section 2.04(b).

 

“Cash” means immediately available funds denominated in U.S. Dollars.

 

“Cash Collateral Account” means an account established by the Issuing Lender and
maintained for its benefit upon the occurrence of an Event of Default, which
shall be funded by any payments made by the Borrower under item Eighth of the
Priority of Payments.

 

“Cash Equivalents” means commercially reasonable overnight repurchase agreements
fully collateralized by the United States Treasury or any agency of the United
States Government, the obligations of which are backed by the full faith and
credit of the United States Government.

 

“Ceding Company” means West Coast Life Insurance Company and its successors and
assigns.

 

“Ceding Company Letter Agreement” means that certain letter agreement, dated as
of December 10, 2010 by and between the Ceding Company and the Issuing Lender.

 

2

--------------------------------------------------------------------------------


 

“Closing Conditions” has the meaning assigned to it in Section 5.01.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to it in Section 7.02(a).

 

“Company Action Level Risk Based Capital” has the meaning assigned to it in
Section 8301(12)(A) of Title 8 of the Vermont Statutes Annotated in effect as of
the RBC Reference Date and calculated using the risk based capital factors and
formula prescribed by the National Association of Insurance Commissioners as of
the RBC Reference Date.

 

“Confidentiality Agreement” has the meaning assigned to it in Section 9.13.

 

“Constituent Documents” means the constituent documents of an entity, and, when
used in relation to the Borrower, shall also include the Plan of Operation, the
Licensing Order, its Certificate of General Good and its Certificate of
Authority.

 

“Control,” “Controlled,” or “Controlling” mean, as the context requires, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.

 

“Default” means any occurrence of any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time or
both, would, unless cured or waived, be an Event of Default.

 

“Dividend Amount” has the meaning assigned to it in Schedule 2.

 

“Dividend Declaration Date” has the meaning assigned to it in Schedule 2.

 

“Dividend Formula” has the meaning assigned to it in Schedule 2.

 

“Dividend Test” has the meaning assigned to it in Schedule 2.

 

“Dividend Year” has the meaning assigned to it in Schedule 2.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Draw Certification Notice” means a duly certified notification letter, signed
by a Responsible Officer of the Ceding Company in the form attached hereto as
Exhibit A.

 

“Drawn Rate” means LIBOR plus [****] basis points per annum.

 

“Early Termination Fee” has the meaning assigned to it in the Fee Letter.

 

“Economic Reserves” has the meaning assigned to it in the Reinsurance Agreement.

 

3

--------------------------------------------------------------------------------


 

“Eligible Bank” means a lender which is (a) on the most current list of banks
approved by the NAIC Securities Valuation Office and acting through the branch
so listed, (b) a “Qualified United States financial institution” as defined in
Section 44-416.08 of the Nebraska Insurance Code or any applicable amended or
successor statute (or, if the Ceding Company is no longer domiciled in Nebraska,
the corresponding statute in its jurisdiction of domicile) and (c) a “qualified
U.S. financial institution” as defined in Regulation 97-3 s 11 of the Vermont
Insurance Code or any applicable amended or successor statute (or, if the
Borrower is no longer domiciled in Vermont, the corresponding statute in its
jurisdiction of domicile).

 

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by OFAC or resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo programs
or (ii) is publicly identified as prohibited from doing business with the United
States under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any similar applicable law, rule, regulation, executive order,
decree, ordinance, rule or regulation.

 

“Enhanced Yield Protection Provisions” has the meaning assigned to it in
Section 2.04(e).

 

“Entitlement Holder” means an “entitlement holder” as defined in
Section 8-102(a)(7) of the UCC.

 

“Entitlement Order” means an “entitlement order” as defined in
Section 8-102(a)(8) of the UCC.

 

“Events of Default” has the meaning assigned to it in Section 8.01.

 

“Excluded Taxes” means, with respect to the Issuing Lender and any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income, franchise or similar taxes, in each case,
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of a jurisdiction (or any political subdivision thereof) that
imposes taxes on the basis of management or control or other concept or
principle of residence, the jurisdiction (or any political subdivision thereof)
in which such recipient is so resident, (b) Taxes imposed by reason of such
Person having a former or present connection with or being engaged in business
in the jurisdiction (or any political subdivision thereof) imposing such Taxes,
other than a connection or business arising or deemed to arise as a result of
the execution and delivery of this Agreement or the performance of any action
provided for or enforcement of any rights hereunder, (c) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (d) any withholding tax
that is attributable to the Issuing Lender’s failure to comply with
Section 2.05(e) and (e) any U.S. federal withholding Taxes imposed by Sections
1471 through 1474 of the Code and any regulations or official interpretations
thereof.

 

“Facility Maturity Date” means December 30, 2022.

 

4

--------------------------------------------------------------------------------


 

“Facility Reserves” has the meaning assigned to it in the Reinsurance Agreement.

 

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Issuing Lender from
three (3) federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter, dated December 10, 2010, by and between the
Borrower and the Issuing Lender.

 

“Fees” means, collectively, any Utilization Fee and Early Termination Fee.

 

“Fitch” means Fitch Ratings.

 

“Funding Costs” means all losses, costs and expenses incurred by the Issuing
Lender as a result of the Borrower’s failure to pay any LOC Reimbursement
Obligation on or prior to the LOC Reimbursement Date, but only to the extent
such losses, costs or expenses relate to the funding of the related LOC
Disbursement.

 

“Funds Withheld Account” means a funds withheld account established and
maintained in accordance with the Reinsurance Agreement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Hedge Counterparty” has the  meaning assigned to it in Section 9.13.

 

“Increase Conditions” has the meaning assigned to it in Section 5.02.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with SAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

5

--------------------------------------------------------------------------------


 

(d)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e)           capital leases of which such Person is the lessee; and

 

(f)            all guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any capital lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.  For the avoidance of doubt, commitments or obligations
in connection with any insurance policies, reinsurance agreements, retrocession
agreements, guaranteed investment contracts and funding agreements shall not
constitute Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to it in Section 9.04.

 

“Independent Actuary” means Milliman Inc.’s Chicago office.

 

“Independent Director” means a member of the Board of Directors of the Borrower
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five (5) years, and shall not be as long as such
Person is a director of the Borrower, (a) a director, officer, employee,
partner, shareholder, member, manager or Affiliate of the Borrower, (b) a
supplier to the Borrower, (c) a Person controlling or under common control with
any partner, shareholder, member, manager, Affiliate or supplier of the Borrower
or (d) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of the Borrower, in
the case of each of (a), (b), (c) and (d), other than in connection with his or
her service as an Independent Director or in a similar capacity with any other
captive insurance company Affiliate of the Borrower; (ii) has prior experience
as an independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (iii) has at least three (3) years of employment experience with
one or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

“Initial LOC Amount” means $270,000,000.

 

“Instrument” means an “Instrument” as defined in Section 9-102(a)(47) of the
UCC.

 

6

--------------------------------------------------------------------------------

 

“Investment Guidelines” means those certain investment guidelines attached
hereto as Exhibit B.

 

“Investment Services Agreement” means that certain investment services
agreement, dated as of December 10, 2010, between PLC and the Borrower.

 

“Issuing Lender” has the meaning assigned to it in the preamble.

 

“Lender Counterparty” shall mean a counterparty to a swap or similar hedging
transaction with the Issuing Lender related to this Agreement.

 

“Letter of Credit” has the meaning assigned to it in Section 2.01(a).

 

“LIBOR” means, for any date, a rate determined in accordance with the following
provisions:

 

(a)           LIBOR for such date shall equal the offered rate for deposits in
U.S. dollars having a three-month maturity, as determined by the Issuing Lender,
which appears on the LIBOR Reference Page as of approximately 11:00 a.m. (London
time) on the applicable LIBOR Determination Date.

 

(b)           If, on any LIBOR Determination Date, such rate does not appear on
the LIBOR Reference Page, then LIBOR shall be determined by the Issuing Lender
on the basis of the offered quotations of the Reference Bank to prime banks in
the London interbank market for Eurodollar deposits having a three-month
maturity, as determined by the Issuing Lender, by reference to quotations as of
approximately 11:00 a.m. (London time) on such LIBOR Determination Date.

 

(c)           If the Issuing Lender is unable to determine LIBOR in accordance
with the provisions set forth above, LIBOR with respect to such date shall be
deemed to be the Alternate Base Rate plus one and one-half percent (1.50%) for
such period.

 

For purposes of clause (a) above, all percentages resulting from such
calculations shall be rounded, if necessary, to the nearest one hundred
thousandth of a percentage point and for the purposes of clause (b) above, all
percentages resulting from such calculations shall be rounded, if necessary, to
the nearest one thirty-second (1/32) of a percentage point.  As used in this
definition of LIBOR:

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the nearest one one-hundredth (1/100) of a percentage point) equal
to the greater of (a) the Base Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus one-half percent (0.50%).  If
the Issuing Lender shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Issuing Lender to obtain sufficient quotations in accordance with the terms of
the definition thereof, the Alternate Base Rate shall be determined without
regard to clause (b) of the preceding sentence until the circumstances giving
rise to such inability no longer exist.  Any change in the Alternate Base Rate
due to a change in the Base Rate or the Federal Funds Effective Rate shall be
effective on

 

7

--------------------------------------------------------------------------------


 

the effective date of such change in the Base Rate or the Federal Funds
Effective Rate, respectively.

 

“Base Rate” means, for any day, a rate per annum that is equal to the corporate
base rate of interest established generally for its customers by the Issuing
Lender from time to time; each change in the Base Rate shall be effective on the
date such change is effective.  The corporate base rate is not necessarily the
lowest rate charged by the Issuing Lender to its customers.

 

“LIBOR Determination Date” means, for any date, the second London Banking Day
prior to such date.

 

“LIBOR Reference Page” means Reuters Page LIBOR01 (or such other page as may
replace such Reuters Page LIBOR01 for purposes of displaying comparable rates).

 

“London Banking Day” means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London.

 

“Reference Bank” means the London branch of UBS AG.

 

“Licensing Order” means the Licensing Order issued by the Vermont Department to
the Borrower dated December 7, 2010.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“LOC Amount” means the aggregate issued and outstanding face amount of the
Letter of Credit at any time and from time to time, including any adjustment
pursuant to Section 2.01, but excluding, for the avoidance of doubt, any amounts
drawn thereon for which such face amount is not reduced.

 

“LOC Commitment” has the meaning assigned to it in Section 2.01(a)(i).

 

“LOC Disbursement” means a payment made by the Issuing Lender pursuant to the
Letter of Credit.

 

“LOC Reimbursement Date” has the meaning assigned to it in Section 2.01(e)(i).

 

“LOC Reimbursement Obligation” has the meaning assigned to it in
Section 2.01(e)(i).

 

“Market Value” means (i) in the case of Cash and Cash Equivalents, the face
amount thereof; and (ii) in the case of any security or other instrument, the
fair market value thereof.

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets, property or financial condition of the Borrower, (ii) the
Reinsured Policies (iii) the ability of the Issuing Lender to enforce its rights
and remedies under this Agreement and the other Transaction Documents, (iv) the
ability of the Borrower to perform any of its obligations under this Agreement
or any other Transaction Document to which it is a party or (v) the binding
nature, validity or enforceability of this Agreement or any other Transaction
Document other than the PLC Service Agreements.

 

“Maximum Lawful Amount” has the meaning assigned to it in Section 9.17.

 

“Modified Total Adjusted Capital” has the meaning assigned to the term “Total
Adjusted Capital”  in Section 8301(15) of Title 8 of the Vermont Statutes
Annotated in effect as of the RBC Reference Date; provided that (i) any net
positive capital and surplus benefit relating to the deferred tax asset,
(ii) any asset valuation reserves and (iii) the treatment of any amount of the
Letter of Credit in excess of the Facility Reserves as an admitted asset, shall
be excluded from such calculation.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Nebraska Director” means the Director of Insurance in the State of Nebraska or
any successor or subsequent domestic insurance regulator of the Ceding Company.

 

“Nebraska Insurance Code” means the insurance laws and regulations of the State
of Nebraska.

 

“Non-Increase Notice” means a written notice from the Issuing Lender to the
Borrower and the Reinsurance Trustee, as beneficiary of the Letter of Credit, in
the form of Schedule A to the Letter of Credit.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Optional LOC Reduction” has the meaning assigned to it in Section 2.01(c).

 

“Optional LOC Reduction Amount” has the meaning assigned to it in
Section 2.01(c).

 

“Other Letter of Credit Transaction” means one or more letter of credit
transactions arranged by the Issuing Lender whether before or after the Closing
Date with an insurance company or reinsurer for the primary purpose of financing
statutory reserves established in connection with life insurance policies that
exceed the economic reserves required in connection with such life insurance
policies.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made

 

9

--------------------------------------------------------------------------------


 

hereunder or from the execution, delivery or enforcement of, or otherwise in
respect to, this Agreement.

 

“Participant” has the meaning assigned to it in Section 9.05(e).

 

“Payment Restrictions” has the meaning assigned to it in Section 3.06(g).

 

“PDF” means, when used in reference to notices via electronic mail attachment,
portable document format or a similar electronic file format.

 

“Permitted Liens” means (i) Liens for Taxes, assessments or governmental charges
or claims not delinquent or being contested in good faith and by appropriate
proceedings and for which reserves adequate under SAP are being maintained;
(ii) deposits or pledges to secure obligations under workers’ compensation,
social security or similar laws, or under unemployment insurance;
(iii) mechanics’, workers’, materialmen’s, carriers’ or other like Liens arising
in the ordinary course of business with respect to obligations that are not due
or that are being contested in good faith; (iv) Liens granted under repurchase
and reverse repurchase agreements and derivatives entered into in the ordinary
course of business as permitted under this Agreement or any other Transaction
Document; (v) clearing and settlement Liens on securities and other investment
properties incurred in the ordinary course of clearing and settling transactions
in such assets and holding them with custodians; (vi) insurance regulatory
Liens; (vii) judgment Liens in respect of judgments that are being contested in
good faith and by appropriate proceedings and for which reserves adequate under
SAP are being maintained; and (viii) Liens contemplated by this Agreement and
any other Transaction Document, including the Reinsurance Trust Account.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PLC” means Protective Life Corporation, a Delaware corporation, and its
successors and assigns.

 

“PLC Guaranty” means that certain letter agreement, dated as of December 10,
2010, between PLC and the Issuing Lender.

 

“PLC Service Agreements” means collectively (i) the Amendment to the Agreement
for Administrative Services, dated as of December 10, 2010, between PLC and the
Borrower, (ii) the Agreement for Legal Services, dated as of December 10, 2010,
between PLC and the Borrower and (iii) the Agreement for Data Processing
Programming Services, dated as of December 10, 2010, between PLC and the
Borrower.

 

“PLICO” means Protective Life Insurance Company, a Tennessee stock insurance
company, and its successors and assigns.

 

“PLICO/WCL Reinsurance Agreement” means that certain indemnity reinsurance
agreement, effective as of October 1, 2010, by and between PLICO and the Ceding
Company attached hereto as Exhibit F.

 

10

--------------------------------------------------------------------------------


 

“Present Value” has the meaning assigned to it in Schedule 2.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by UBS AG, Stamford Branch (which is not necessarily
the lowest rate charged to any customer), changing when and as such prime rate
changes.

 

“Priority of Payments” has the meaning assigned to it in Section 3.06.

 

“RBC Reference Date” means (a) December 31, 2010 or (b) any later date otherwise
agreed to by the Borrower and the Issuing Lender.

 

“Regulatory Account” has the meaning assigned to it in Section 3.01(a).

 

“Reinsurance Agreement” means that certain indemnity reinsurance agreement,
effective as of October 1, 2010, by and between the Borrower and the Ceding
Company attached hereto as Exhibit C.

 

“Reinsurance Trust Account” means a trust account established and maintained in
accordance with the Reinsurance Trust Agreement.

 

“Reinsurance Trust Agreement” means that certain reinsurance trust agreement,
dated as of December 10, 2010, among the Reinsurance Trustee, the Borrower and
the Ceding Company.

 

“Reinsurance Trustee” means The Bank of New York Mellon in its capacity as
trustee pursuant to the Reinsurance Trust Agreement, and any successor
hereunder.

 

“Reinsured Policies” has the meaning assigned to it in the Reinsurance
Agreement.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Participants” means, at any date of determination, more than fifty
percent (50%) of Participants.

 

“Responsible Officer” of a Person means the chief executive officer, president,
chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller of such Person.  Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower or the Ceding Company shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and other action on the part of the Borrower or the Ceding Company,
as the case may be, and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower or the Ceding Company, as the case may
be.

 

“Restricted List” means the list set forth on Schedule 4 (as such Schedule 4 may
be amended, modified or supplemented by the Borrower from time to time, and at
any time, by written notice to the Issuing Lender).

 

11

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“SAP” means, with respect to any Person, the accounting procedures and practices
prescribed or permitted by the domestic insurance regulatory authority of such
Person, consistently applied.

 

“Scheduled Letter of Credit Amount” means, for each Scheduled LOC Increase Date,
the amount set forth in the applicable column of Schedule 3.

 

“Scheduled LOC Increase” has the meaning assigned to it in Section 2.01(b).

 

“Scheduled LOC Increase Amount” means, for the applicable period, each Scheduled
LOC Increase Amount set forth in Schedule 3.

 

“Scheduled LOC Increase Date” means each Scheduled LOC Increase Date set forth
in Schedule 3.

 

“Secured Obligations” has the meaning assigned to it in Section 7.01.

 

“Securities Account” has the meaning assigned to it in Section 8-501 of the UCC.

 

“Securities Account Control Agreement” means that certain securities account
control agreement, dated as of December 10, 2010, by and among the Borrower, the
Issuing Lender and the Securities Intermediary.

 

“Securities Intermediary” means The Bank of New York Mellon acting as securities
intermediary (as defined in Section 8-102(a)(14) of the UCC) with respect to the
Surplus Account.

 

“Solvent” means that (i) the assets of the Borrower are greater than the total
amount of liabilities, including contingent liabilities, of the Borrower
determined in accordance with SAP as of the Closing Date; (ii) the Borrower does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature; and (iii) the
Borrower is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which the Borrower’s property, as applicable,
would constitute unreasonably insufficient capital.

 

“Special Dividend” has the meaning assigned to it in Section 9.14.

 

“Special Payment” has the meaning assigned to it in Section 9.14.

 

“Special Tax Allocation Agreement” means the Special Tax Allocation Agreement,
dated as of December 10, 2010, by and between the Borrower and PLC.

 

“Statutory Reserves” has the meaning assigned to it in the Reinsurance
Agreement.

 

12

--------------------------------------------------------------------------------


 

“Stop Loss Reinsurance Agreement” means the Aggregate Stop Loss Indemnity
Reinsurance Agreement, effective as of October 1, 2010, by and between the
Ceding Company and PLICO.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Surplus Account” has the meaning assigned to it in Section 3.02(a).

 

“Surplus Notes” has the meaning assigned to it in Section 6.01(bb).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including penalties, interest and additions to tax imposed with respect thereto.

 

“Tax Sharing Agreement” means that certain Amendment and Clarification of the
Tax Allocation Agreement dated January 1, 1988, effective as of January 1, 1988,
by and between PLC and its Subsidiaries.

 

“Third Party Expenses” means expenses relating to (i) services provided by
Affiliates of the Borrower, including administrative services, investment
management services, data processing services, legal services and any other
amounts incurred under any of the Affiliated Services Agreements and (ii) third
party services including accounting services, actuarial services, legal
services, management of the Borrower, custodial or trustee services and wages
for, and reimbursable expenses of any, outside director of the Borrower,
pursuant to the Reinsurance Agreement, and any other amounts incurred under any
Third Party Service Agreement.

 

“Third Party Service Agreements” means (i) the Captive Management Agreement,
effective as of December 1, 2010 between the Borrower and Marsh Management
Services Inc., (ii) the Reinsurance Trust Agreement, (iii) the Custody
Agreement, dated as of December 10, 2010 between the Borrower and The Bank of
New York Mellon and (iv) the Securities Account Control Agreement.

 

“Total Adjusted Capital” has the meaning assigned to it in Section 8301(15) of
Title 8 of the Vermont Statutes Annotated in effect as of the RBC Reference
Date.

 

“Transaction Documents” means collectively, this Agreement (including the
Investment Guidelines), the Fee Letter, the Letter of Credit, the Reinsurance
Agreement, the PLICO/WCL Reinsurance Agreement, the Reinsurance Trust Agreement,
the Ceding Company Letter Agreement, the Affiliated Services Agreements, the
Third Party Service Agreements, the PLC Guaranty, the Stop Loss Reinsurance
Agreement, the Catastrophic Loss Letter Agreement, dated as of December 10,
2010, by and between PLC and the Borrower, the Tax Sharing Agreement, the
Joinder Agreement, dated as of December 10, 2010, to the Tax Sharing

 

13

--------------------------------------------------------------------------------


 

Agreement, the Special Tax Allocation Agreement, the Transaction Expense Support
Agreement, and the Constituent Documents of the Borrower, as the same may be
amended, modified or supplemented from time to time.

 

“Transaction Expense Support Agreement” means that certain transaction expense
support agreement dated as of December 10, 2010 between the Borrower and PLC.

 

“Transactions” means the execution, delivery and performance by the parties to
this Agreement and the other Transaction Documents of the Transaction Documents
and all certificates and other documents contemplated in connection therewith.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

 

“Utilization Fee” has the meaning assigned to it in the Fee Letter.

 

“Vermont Commissioner” means the commissioner of the Vermont Department.

 

“Vermont Department” means the department of banking, insurance, securities and
health care administration in the State of Vermont.

 

“Vermont Insurance Code” means the insurance laws and regulations of the State
of Vermont.

 

Section 1.02.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (i) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (ii) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (iii) the word “from” in connection with a time
period means “from and including” and the word “until” means “to but not
including”, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (v) all references to agreements,
documents, guidelines or instruments, laws, rules, regulations or orders shall
be to the same as amended, modified or supplemented from time to time, and at
any time, except as otherwise provided herein.

 

Section 1.03.          Accounting Terms.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with SAP, as in effect from time to time, with respect to entities
that prepare SAP financial statements.

 

14

--------------------------------------------------------------------------------


 

ARTICLE II

 

LETTER OF CREDIT FACILITY

 

Section 2.01.          Letter of Credit Facility.

 

(a)           Letter of Credit.  The Issuing Lender agrees, on the terms and
conditions hereinafter set forth and subject to the prior satisfaction (or
waiver by the Issuing Lender) of the Closing Conditions, to issue and deliver to
the Reinsurance Trustee on the Closing Date an irrevocable and non-transferable
standby letter of credit hereunder, in the form of Exhibit D (the “Letter of
Credit”), at the request of the Borrower as applicant therefor, for the benefit
of the Reinsurance Trustee as beneficiary thereof, and for deposit in the
Reinsurance Trust Account, with a face amount equal to the Initial LOC Amount.

 

(i)            The obligation of the Issuing Lender (A) to issue the Letter of
Credit and (B) not to exercise its right to prevent the increase of the LOC
Amount pursuant to Section 2.01(b), on and subject to the terms and conditions
hereof is herein called the “LOC Commitment.”

 

(ii)           Unless previously terminated in accordance with Section 2.02, the
LOC Commitment shall terminate on the Facility Maturity Date.  The Letter of
Credit shall be denominated in Dollars.

 

(b)           Letter of Credit Increases.  At least ten (10) Business Days prior
to each of the Scheduled LOC Increase Dates, the Borrower shall deliver to the
Issuing Lender an officer’s certificate of the Borrower in the form attached
hereto as Exhibit G, dated as of such date and stating that the Increase
Conditions set forth in Sections 5.02(a) and (b) (other than those that have
been waived in writing by the Issuing Lender) have been fully satisfied as of
such date.  The LOC Amount shall be automatically increased by an amount equal
to the applicable Scheduled LOC Increase Amount (each, a “Scheduled LOC
Increase”), effective as of the applicable Scheduled LOC Increase Date, unless
the Issuing Lender has not received the officer’s certificate of the Borrower
described in the immediately preceding sentence and the Issuing Lender has
delivered a Non-Increase Notice.  If the Issuing Lender has delivered any such
Non-Increase Notice, the LOC Amount shall not be increased above the
then-current LOC Amount.  The Issuing Lender agrees not to issue any such
Non-Increase Notice with respect to a Scheduled LOC Increase if it has received
the officer’s certificate of the Borrower described in the first sentence of
this Section 2.01(b).  Notwithstanding anything in this Agreement to the
contrary, the only consequence of the failure of the Borrower to deliver an
officer’s certificate pursuant to this Section 2.01(b), shall be the Issuing
Lender’s right to issue a Non-Increase Notice as provided in this
Section 2.01(b). For the avoidance of doubt, any such failure of the Borrower to
deliver an officer’s certificate pursuant to this Section 2.01(b) shall not
constitute a Default or an Event of Default.

 

(c)           Optional LOC Reductions.  The Borrower shall, subject to the prior
written consent of the Ceding Company and the Reinsurance Trustee, have the
right at any time to reduce, upon fifteen (15) calendar days prior written
notice to the Issuing Lender, the LOC Amount (an “Optional LOC Reduction”). 
Upon (A) the Issuing Lender’s receipt of such notice

 

15

--------------------------------------------------------------------------------


 

and expiration of such fifteen (15) calendar day notice period and (B) the
Borrower’s payment to the Issuing Lender of any applicable Early Termination
Fee, then an Optional LOC Reduction shall immediately become effective.  In
connection with any Optional LOC Reduction, the Issuing Lender shall immediately
amend the Letter of Credit to reduce the LOC Amount to the corresponding amount
requested by the Borrower and consented to by the Reinsurance Trustee, (the
“Optional LOC Reduction Amount”) and the Borrower shall request that the
Reinsurance Trustee countersign such amendment (it being understood that any
such reduction shall not become effective until the Reinsurance Trustee has
countersigned such amendment).  Any Optional LOC Reduction shall remain
effective until the LOC Amount is further amended in accordance with the terms
hereof or the Letter of Credit is terminated pursuant to the terms of this
Agreement.

 

(d)           Termination of LOC Commitment.  The LOC Commitment of the Issuing
Lender shall terminate upon any termination in full of the Letter of Credit in
accordance with Section 2.02(a).

 

(e)           Reimbursement of LOC Disbursements; Funding Costs.

 

(i)            If the Issuing Lender shall make any LOC Disbursements in respect
of the Letter of Credit, the Borrower unconditionally agrees to reimburse the
Issuing Lender for the full amount of such LOC Disbursements (each, an “LOC
Reimbursement Obligation”), on the Business Day immediately following each date
on which, and to the fullest extent that, funds become available in accordance
with the Priority of Payments and the Payment Restrictions (each such date, an
“LOC Reimbursement Date”).  The Borrower agrees to pay to the Issuing Lender all
Funding Costs on the LOC Reimbursement Date.

 

(ii)           To the extent that any LOC Reimbursement Obligation is owing at
such time as the Borrower’s Total Adjusted Capital is less than [****] percent
([****]) of its Company Action Level Risk Based Capital, the Borrower shall use
its best efforts to obtain an Approval from the Vermont Commissioner for the
payment by the Borrower of such LOC Reimbursement Obligation as promptly as
practicable following the applicable LOC Disbursement.  In the event any such
Approval has not been obtained for such payment on or prior to the date on which
such amount is first due, the Borrower shall continue to use its best efforts to
obtain such Approval as promptly as practicable thereafter; provided, that the
Borrower shall not be required to amend the Transaction Documents in order to
obtain such Approval.

 

(f)            Obligations Absolute.  Notwithstanding anything herein to the
contrary, the Issuing Lender’s obligation to make payment of any draw on the
Letter of Credit in strict compliance with its terms will not be subject to any
conditions or qualifications not expressly included and set forth in the Letter
of Credit, including any action or failure to act or to make any payment by any
Lender Counterparty.  Subject to the Priority of Payments and the Payment
Restrictions, the LOC Reimbursement Obligation of the Borrower shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

 

16

--------------------------------------------------------------------------------

 

(i)           any lack of validity or enforceability of the Letter of Credit or
this Agreement, or any term or provision therein;

 

(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of the Letter of Credit or this Agreement;

 

(iii)          the existence of any claim, setoff, defense or other right that
the Borrower or any other Person may at any time have against the Issuing Lender
or any other Person, whether in connection with this Agreement or any other
related or unrelated agreement or transaction;

 

(iv)          any draft or other document presented under the Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v)           payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

 

(vi)          any other act or omission to act or delay of any kind of the
Issuing Lender or any other Person to perform any obligation under the Letter of
Credit, or any release of any such obligation, or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.01, constitute a legal or
equitable discharge of the obligations of the Borrower hereunder.

 

Without limiting the rights of the Reinsurance Trustee, as directed by the
Borrower, to draw upon the Letter of Credit, neither the Issuing Lender, nor any
of its Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of the Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in Section 2.01(f)(i) through (vi), as well as any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to the Letter of Credit
(including any Draw Certification Notice or any other document required to make
a drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided, that the foregoing shall not be construed to excuse the Issuing Lender
or any of its Related Parties from liability to the Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise the agreed standard of care (as set forth below) in determining whether
drafts and other documents presented under the Letter of Credit comply with the
terms hereof.  The parties hereto expressly agree that the Issuing Lender shall
have exercised the agreed standard of care in the absence of gross negligence or
willful misconduct on the part of the Issuing Lender.

 

(g)           LOC Disbursement Procedures; Draw Certification Notice.  The
Issuing Lender shall, promptly upon its receipt of a Draw Certification Notice,
examine the Draw

 

17

--------------------------------------------------------------------------------


 

Certification Notice purporting to represent a demand for payment under the
Letter of Credit.  The Issuing Lender shall promptly notify the Borrower by
telephone or electronic mail (confirmed by overnight courier service) whether
the Issuing Lender has made or will make an LOC Disbursement thereunder
(without, for the avoidance of doubt, relieving the Issuing Lender of any
obligation to make an LOC Disbursement); provided, that any failure to give or
delay in giving such notice shall not relieve the Borrower of its LOC
Reimbursement Obligations, if applicable.  Without limiting any other provisions
of this Agreement, the parties agree that, with respect to any Draw
Certification Notice presented in respect of the Letter of Credit, the Issuing
Lender may, in its sole discretion, (i) either make payment upon such Draw
Certification Notice without responsibility for further investigation,
regardless of any notice or information to the contrary, or (ii) refuse to make
payment upon such Draw Certification Notice if such document is not in strict
compliance with the terms of the Letter of Credit.  For the avoidance of doubt,
delivery of a sight draft and a Draw Certification Notice strictly adhering to
the requirements of the Letter of Credit shall be the sole condition to a draw
under such Letter of Credit.

 

(h)           Interest.  Subject to the Priority of Payments, the Borrower
unconditionally agrees to pay to the Issuing Lender interest on the amount of
each LOC Disbursement, for the period from and including the date of such LOC
Disbursement to but excluding the date of payment in full, at the Drawn Rate. 
Subject to the Priority of Payments, interest accrued in respect of any LOC
Disbursement shall be payable on the relevant LOC Reimbursement Date, and
thereafter on demand from time to time by the Issuing Lender and upon payment of
any LOC Reimbursement Obligation.

 

Section 2.02.          Termination of the Letter of Credit.

 

(a)           Termination of the Letter of Credit.  The Letter of Credit shall
terminate on the earliest to occur of (i) the election of the Borrower to
terminate the Letter of Credit in accordance with Section 2.02(b), (ii) the
drawing of one hundred percent (100%) of the Letter of Credit and (iii) its
stated expiry date.

 

(b)           The Reinsurance Trustee, at the direction of the Borrower, may,
subject to the prior written consent of the Ceding Company at any time, by
giving at least three (3) Business Days’ prior signed written notice to the
Issuing Lender, terminate the Letter of Credit.

 

(c)           Each notice delivered by the Borrower in accordance with this
Section 2.02 shall be irrevocable.  Any termination of the Letter of Credit
shall be permanent.

 

Section 2.03.          Fees.  The Borrower shall pay any and all fees due and
payable under the Fee Letter to the Issuing Lender in the manner contemplated
therein; provided, that such fees shall be treated for all purposes as if paid
under and pursuant to this Agreement.

 

Section 2.04.          Yield Protection.

 

(a)           Increased Costs.  In the event that by reason of any change after
the Closing Date in applicable law, rule or regulation of any Swiss Governmental
Authority with authority over Swiss banks or any U.S. Governmental Authority
with authority over non-U.S. banks with U.S. banking business (each, an
“Applicable Governmental Authority”) or in the interpretation thereof by any
Applicable Governmental Authority charged with the

 

18

--------------------------------------------------------------------------------


 

administration, application or interpretation thereof, or by reason of the
adoption or enactment, as of and following the Closing Date, of any requirement,
request or directive (whether or not having the force of law) of any such
Applicable Governmental Authority with respect to this Agreement that shall
impose, modify or deem applicable any reserve, special deposit assessment or
insurance fee or similar requirement against assets of, deposits with or for the
account of, or credit extended by UBS AG, Stamford Branch, in its capacity as
Issuing Lender, or shall subject UBS AG, Stamford Branch, in its capacity as
Issuing Lender, or its Controlling Persons to any tax, levy, impost, charge,
fee, duty, deduction or withholding of any kind whatsoever with respect to the
Letter of Credit, this Agreement or any other Transaction Document, or change
the basis of taxation of UBS AG, Stamford Branch, in its capacity as Issuing
Lender, with respect to any amounts payable under this Agreement (in either
case, except for Indemnified Taxes or Other Taxes indemnifiable under
Section 2.05 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Issuing Lender); and if any of the above-mentioned measures,
events or circumstances shall result in an increase in the cost to UBS AG,
Stamford Branch, in its capacity as Issuing Lender, of making, issuing,
maintaining, amending or funding the Letter of Credit, or taking any other
action with respect to the Letter of Credit contemplated under this Agreement,
or a reduction in the amount of principal or interest or Utilization Fees
received or receivable by UBS AG, Stamford Branch, in its capacity as Issuing
Lender, in respect thereof, the Borrower agrees to pay to UBS AG, Stamford
Branch, in its capacity as Issuing Lender, an amount equal to such additional
cost, reduction, other loss or damage or foregone interest or other amount;
provided, however, that UBS AG, Stamford Branch, in its capacity as Issuing
Lender, shall only exercise its rights under this Section 2.04(a) if it
exercises such rights under all other similar transactions to which it is a
party.

 

(b)           Capital Requirements.  In the event that UBS AG, Stamford Branch,
in its capacity as Issuing Lender, shall have determined, after the Closing
Date, a change in, or any introduction or adoption of, any applicable law,
rule or regulation of an Applicable Governmental Authority regarding capital
adequacy, capital maintenance, solvency, reserves, weighting, foreign claims of
deposits or other similar matters (hereafter “Capital Adequacy”) or any change
in the interpretation or administration thereof by any Applicable Governmental
Authority, charged with the interpretation or administration thereof, or any
request or directive regarding Capital Adequacy (whether or not having the force
of law) of any Applicable Governmental Authority, has or would have the effect
of reducing the rate of return on capital of UBS AG, Stamford Branch, in its
capacity as Issuing Lender, or its Controlling Persons as a consequence of the
obligations of UBS AG, Stamford Branch, in its capacity as Issuing Lender, under
or with respect to this Agreement or the Letter of Credit to a level below that
which UBS AG, Stamford Branch, in its capacity as Issuing Lender, or its
Controlling Persons could have achieved but for such introduction, adoption,
change, request or directive (taking into consideration the policies of UBS AG,
Stamford Branch, in its capacity as Issuing Lender, or its Controlling Persons
with respect to Capital Adequacy) (in any case other than with respect to such a
change or proposed change regarding Taxes, the consequences of which are
addressed in Section 2.04(a), the Borrower agrees to pay to UBS AG, Stamford
Branch, in its capacity as Issuing Lender, such additional amount or amounts as
will compensate UBS AG, Stamford Branch, in its capacity as Issuing Lender, or
its Controlling Persons for such reduction; provided, however, that UBS AG,
Stamford Branch, in its capacity as Issuing Lender, shall only exercise its
rights under Section 2.04(b) if it exercises such rights under all other similar
transactions to which it is a party.

 

19

--------------------------------------------------------------------------------


 

(c)           Requests for Compensation.  UBS AG, Stamford Branch, in its
capacity as Issuing Lender, will promptly notify the Borrower of any event of
which it has actual knowledge entitling UBS AG, Stamford Branch, in its capacity
as Issuing Lender, to compensation and the amount of such compensation as set
forth in this Section 2.04 and the Borrower shall compensate UBS AG, Stamford
Branch, in its capacity as Issuing Lender, within thirty (30) calendar days of
such demand being made by UBS AG, Stamford Branch in its capacity as Issuing
Lender; provided, that the Borrower shall be responsible for compliance herewith
and the payment of increased costs or other amounts under this Section 2.04 only
to the extent that any change in law, rule, regulation, interpretation or
administration giving rise thereto occurs after the Closing Date.  UBS AG,
Stamford Branch, in its capacity as Issuing Lender, shall furnish to the
Borrower a certificate setting forth the basis, amount and calculation of each
request by such party for compensation under this Section 2.04.  Failure or
delay on the part of UBS AG, Stamford Branch, in its capacity as Issuing Lender,
to demand compensation pursuant to this Section 2.04 shall not constitute a
waiver of the right of UBS AG, Stamford Branch, in its capacity as Issuing
Lender, to demand such compensation; provided, that the Borrower shall not be
required to compensate UBS AG, Stamford Branch, in its capacity as Issuing
Lender, pursuant to this Section 2.04 for any increased costs incurred or
reductions suffered or other loss, damage, forgone interest or amount suffered
more than two hundred and seventy (270) calendar days prior to the date that UBS
AG, Stamford Branch, in its capacity as Issuing Lender, notifies the Borrower of
the change in law, rule, regulation, interpretation or administration giving
rise to such increased costs or reductions or other loss, damage, forgone
interest or amount suffered and of the intention of UBS AG, Stamford Branch, in
its capacity as Issuing Lender, to claim compensation thereof (except that, if
the change in law rule, regulation, interpretation or administration giving rise
to such increased costs or reductions is retroactive, then the two hundred and
seventy (270) calendar day period referred to above shall be extended to include
the period of retroactive effect thereof).

 

(d)           UBS AG, Stamford Branch, in its capacity as Issuing Lender, shall
use reasonable efforts (consistent with its internal policy applied on a
non-discriminatory basis and legal and regulatory restrictions) to designate a
different existing office that is an Eligible Bank for purposes of this
Agreement or to take other appropriate actions if such designations or actions,
as the case may be, will avoid the need for or relieve, the amount of, any
increased costs of, any amounts payable or otherwise payable under this
Section 2.04 and will not, in the reasonable opinion of UBS AG, Stamford Branch,
in its capacity as Issuing Lender, be otherwise disadvantageous to UBS AG,
Stamford Branch, in its capacity as Issuing Lender.  Reasonable costs and
expenses of such mitigation shall be at the expense of Borrower; provided, that
UBS AG, Stamford Branch, in its capacity as Issuing Lender, shall not incur any
such costs and expenses without the prior written approval of the Borrower;
provided, further, that, in the absence of such approval, the UBS AG, Stamford
Branch, in its capacity as Issuing Lender, will have no obligations under this
Section 2.04(d).

 

(e)           If, in connection with an Other Letter of Credit Transaction, UBS
AG, Stamford Branch, in its capacity as Issuing Lender, agrees to increased cost
or capital requirements provisions (the “Enhanced Yield Protection Provisions”)
that are more favorable to the Borrower in such Other Letter of Credit
Transaction than the provisions set forth in Sections 2.04(a) or (b), UBS AG,
Stamford Branch, in its capacity as Issuing Lender, will promptly notify the
Borrower in writing of such Enhanced Yield Protection Provisions (including a
copy of such

 

20

--------------------------------------------------------------------------------


 

provisions in such notice) and, at the Borrower’s request, will use its
commercially reasonable efforts to amend this Agreement to include such Enhanced
Yield Protection Provisions.

 

Section 2.05.          Taxes.

 

(a)           Any and all payments by the Borrower hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes; provided, that if
the Borrower shall be required by law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.05) UBS AG, Stamford Branch, in its capacity
as Issuing Lender, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify UBS AG, Stamford Branch, in its
capacity as Issuing Lender, within twenty (20) calendar days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by UBS AG, Stamford Branch, in its capacity as Issuing Lender, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.05) and any penalties,
interest, additions to Tax and reasonable expenses arising therefrom or with
respect thereto whether or not correctly or legally imposed; provided, that the
Borrower shall not be obligated to make a payment pursuant to this Section 2.05
in respect of penalties, interest and additions to Tax attributable to any
Indemnified Taxes or Other Taxes (and, for the avoidance of doubt, reasonable
expenses arising therefrom or with respect thereto), if (i) such penalties,
interest, additions to Tax are attributable to the failure of UBS AG, Stamford
Branch, in its capacity as Issuing Lender, to pay amounts paid to UBS AG,
Stamford Branch, in its capacity as Issuing Lender, by the Borrower (for
Indemnified Taxes or Other Taxes) to the relevant Governmental Authority within
thirty (30) calendar days after receipt of such payment from the Borrower or
(ii) such penalties, interest, additions to Tax are attributable to the gross
negligence or willful misconduct of UBS AG, Stamford Branch, in its capacity as
Issuing Lender.  Within ten (10) Business Days after UBS AG, Stamford Branch, in
its capacity as Issuing Lender, learns of the imposition of Indemnified Taxes or
Other Taxes, UBS AG, Stamford Branch, in its capacity as Issuing Lender, shall
give notice to the Borrower of the payment or obligation to pay by UBS AG,
Stamford Branch, in its capacity as Issuing Lender, of such Indemnified Taxes or
Other Taxes, and of the assertion by any Governmental Authority that such
Indemnified Taxes or Other Taxes are due and payable, but the failure to give
such notice shall not affect the Borrower’s obligations hereunder to reimburse
UBS AG, Stamford Branch, in its capacity as Issuing Lender, for such Indemnified
Taxes or Other Taxes, except that the Borrower shall not be liable for
penalties, interest and other liabilities accrued or incurred after such ten
(10) Business Day period until such time as it receives the notice contemplated
above, after which time it shall be liable for penalties, interest and other
liabilities accrued or incurred prior to or during such ten (10) Business Day
period and accrued or incurred after such receipt.  A certificate as to the
amount of

 

21

--------------------------------------------------------------------------------


 

such payment or liability delivered to the Borrower by UBS AG, Stamford Branch,
in its capacity as Issuing Lender, shall be conclusive absent manifest error. 
If so directed by the Borrower, the Issuing Lender shall cooperate in any
contest of Indemnified Taxes (or Other Taxes) and any penalties, interest and
other liabilities arising with respect thereto in accordance with the reasonable
discretion of the Borrower and, at the Borrower’s expense, if (i) the Borrower
furnishes to such party an opinion of reputable tax counsel, which counsel shall
be acceptable to such party, to the effect that such Indemnified Taxes, Other
Taxes or other liabilities were wrongfully or illegally imposed and (ii) such
party determines in its good faith judgment that it would not be disadvantaged
or prejudiced in any manner as a result of such cooperation; provided, that the
Borrower shall indemnify the Issuing Lender for such Indemnified Taxes (or Other
Taxes) in accordance with this Section 2.05(c) without regard to the pendency of
any such contest.  This Section 2.05(c) shall not be construed to require UBS
AG, Stamford Branch, in its capacity as Issuing Lender, to disclose to the
Borrower its Tax return information or other information it reasonably considers
proprietary or confidential.

 

(d)           As soon as reasonably practicable after any payment of Indemnified
Taxes by the Borrower to a Governmental Authority, and in any event within
thirty (30) days of such payment being made, the Borrower shall deliver to UBS
AG, Stamford Branch, in its capacity as Issuing Lender, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to UBS AG, Stamford Branch, in its capacity
as Issuing Lender.

 

(e)           UBS AG, Stamford Branch, in its capacity as Issuing Lender, shall
provide the Borrower with two (2) accurate, complete and signed originals of
U.S. Internal Revenue Service Form W-8ECI, W-8BEN, W8-IMY or any applicable
successor forms, along with necessary supporting documentation, certifications
and attachments, if any, indicating that UBS AG, Stamford Branch, in its
capacity as Issuing Lender, is, on the date of delivery thereof, entitled to
receive payments of interest hereunder free from withholding of United States
Federal tax.  To the extent permitted or required by applicable law, from time
to time thereafter, UBS AG, Stamford Branch, in its capacity as Issuing Lender,
shall deliver renewals or additional copies of such forms (or successor forms)
on or before the date that such forms expire or become obsolete or upon the
written request of the Borrower; additionally, UBS AG, Stamford Branch, in its
capacity as Issuing Lender, agrees to deliver to the Borrower additional copies
of such forms (or successor forms) after the occurrence of any event (including
a change in its applicable lending office) requiring a change in its most recent
forms delivered to the Borrower.  If UBS AG Stamford Branch, in its capacity as
Issuing Lender, is a “U.S. branch” of a non-U.S. person and delivers an Internal
Revenue Service Form W-8IMY for purposes of this subsection, the Issuing Lender
must certify in that form that it is a “U.S. branch” and that the payments the
Issuing Lender receives for the account of others are not effectively connected
with the conduct of the Issuing Lender’s trade or business in the United States
and that it is using such form as evidence of its agreement with the Borrower to
be treated as a U.S. person with respect to such payments (and the Borrower and
the Issuing Lender agree to so treat the Issuing Lender as a U.S. person with
respect to such payments), with the intended effect that the Borrower can make
payments to the Issuing Lender without deduction or withholding of any Taxes
imposed by the United States.

 

22

--------------------------------------------------------------------------------


 

(f)            If UBS AG, Stamford Branch, in its capacity as Issuing Lender,
determines, in its good faith judgment, that it has actually received or
realized any refund of Tax or any reduction of its Tax liabilities or otherwise
recovered any amount that is attributable to any deduction or withholding or
payment of Indemnified Taxes or Other Taxes with respect to which the Borrower
has paid any additional amount pursuant to this Section 2.05, UBS AG, Stamford
Branch, in its capacity as Issuing Lender, shall reimburse the Borrower within
sixty (60) calendar days in an amount equal to the net benefit, after Tax, and
net of all reasonable out-of-pocket expenses incurred by UBS AG, Stamford
Branch, in its capacity as Issuing Lender, in connection with such refund,
reduction or recovery; provided, that nothing in this Section 2.05(f) shall
require UBS AG, Stamford Branch, in its capacity as Issuing Lender, to make
available its Tax returns (or any other information relating to its Taxes which
it deems to be confidential).

 

(g)           UBS AG, Stamford Branch may withhold any Taxes required to be
deducted and withheld from any payment hereunder with respect to which the
Borrower is not required to pay additional amounts under this Section 2.05.

 

(h)           The agreements of the Borrowers in this Section 2.05 shall survive
the payment of all amounts payable hereunder and the termination of this
Agreement in accordance with its terms.

 

Section 2.06.          Payments.

 

(a)           Payments Generally.

 

(i)            Unless otherwise specified herein, the Borrower shall be
obligated to make each payment required to be made by it hereunder prior to
3:00 p.m., New York time, on the date when due and in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Issuing Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon and for determining whether an Event of Default has occurred. 
All such payments shall be made by wire transfer to the Issuing Lender to the
accounts specified in Section 9.01 or to the accounts otherwise specified by the
Issuing Lender in a written notice to the Borrower at least five (5) Business
Days prior to payment.  The Issuing Lender shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
calendar day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

 

(ii)           If at any time insufficient funds are received by and available
to the Issuing Lender to pay fully all amounts of principal, unreimbursed LOC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in accordance with the Priority of Payments and, solely with respect to the
unreimbursed LOC Reimbursement Obligations, the Payment Restrictions.

 

23

--------------------------------------------------------------------------------


 

(iii)          Except as otherwise provided herein, all interest payable
hereunder shall be computed on the basis of (i) if based on the Federal Funds
Effective Rate, a year of three hundred sixty (360) days and the actual number
of days elapsed, (ii) if based on the Prime Rate, a year of 365/366 days and the
actual number of days elapsed and (iii) if based on LIBOR, a year of three
hundred sixty (360) calendar days and the actual number of calendar days
elapsed.

 

(b)           Late Payments.  All amounts due and payable to the Issuing Lender
in connection with this Agreement but not paid as of the due date therefor
(without regard to grace periods) (other than LOC Reimbursement Obligations not
paid when due, which shall accrue interest at the Drawn Rate) shall accrue
interest at a rate equal to LIBOR plus [****] ([****]) basis points per annum,
computed from and including the date payment was due to (but not including) the
date of payment in full.

 

Section 2.07.          Evidence of Indebtedness.  The Issuing Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to the Issuing Lender resulting from the
Issuing Lender’s interest in the Letter of Credit, including the amounts of
principal and interest payable and paid to the Issuing Lender from time to time
hereunder in respect of unreimbursed LOC Reimbursement Obligations.  The Issuing
Lender shall maintain an account in which it shall record (i) the amount of each
LOC Disbursement made hereunder, (ii) the amount of any LOC Reimbursement
Obligations and interest payable from the Borrower to the Issuing Lender
hereunder and (iii) the amount of any sum received by the Issuing Lender.  The
entries made in the accounts maintained pursuant to this Section 2.07 shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein absent manifest error; provided, that the failure of the Issuing Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to pay such amounts in accordance with the terms
of this Agreement.

 

ARTICLE III

 

REGULATORY ACCOUNT; SURPLUS ACCOUNT; REINSURANCE TRUST ACCOUNT; PRIORITY OF
PAYMENTS

 

Section 3.01.          Regulatory Account and Administrative Account.

 

(a)           The Borrower shall cause to be established and maintained as
provided in Section 3.01(b) a segregated account (the “Regulatory Account”) in
its own name, which shall at all times hold Cash or Cash Equivalents with a
Market Value at least equal to $250,000.  Except as required by applicable law,
no amounts held in the Regulatory Account shall be (i) commingled with the
assets of the Surplus Account or (ii) withdrawn prior to the Facility Maturity
Date for any reason.

 

(b)           On or prior to the date hereof, the Regulatory Account shall be
funded with Cash having an aggregate Market Value equal to $250,000. No
additional contributions shall be made to the Regulatory Account other than in
accordance with the Priority of Payments.

 

24

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything in this Agreement or any other
Transaction Document to the contrary, the Borrower shall be permitted to
establish, maintain and utilize a deposit account and a disbursement account
(together, the “Administrative Account”) with Regions Bank, N.A., and its
successor and assigns or, with the consent of the Issuing Lender, such consent
not to be unreasonably withheld, an Eligible Bank designated by the Borrower,
solely for purposes of making payments to, and receiving payments from, its
Affiliates in connection with the PLC Service Agreements, Administrative
Services Agreement and Investment Services Agreement; provided, that the ending
daily account balance of the Administrative Account shall not, at the close of
any three consecutive Business Days, exceed $1,000, and the Borrower shall
promptly deposit any funds received from its Affiliates in the Administrative
Account into the Surplus Account.

 

Section 3.02.          Surplus Account of the Borrower.

 

(a)           The Borrower shall cause to be established and maintained as
provided in Section 3.02(b) a segregated account (the “Surplus Account”).  No
amounts held in the Surplus Account shall be commingled with the general assets
of the Borrower or the assets held in the Regulatory Account.  Except as
provided in Section 3.01(c), all funds and assets received by the Borrower
pursuant to any Transaction Document or otherwise (including any distributions
related to the grantor interest in the Reinsurance Trust Account) shall be
deposited into and held in the Surplus Account subject to disbursement in
accordance with the Priority of Payments and, solely with respect to LOC
Reimbursement Obligations, the Payment Restrictions.  All funds held in the
Surplus Account (including any products and proceeds of any such funds),
including any investments or reinvestments of such proceeds, shall be retained
in the Surplus Account subject to disbursement in accordance with the Priority
of Payments and, solely with respect to LOC Reimbursement Obligations, the
Payment Restrictions and invested and applied in accordance with the Investment
Guidelines.  The Borrower hereby agrees that any assets credited to or deposited
in the Surplus Account may only be withdrawn or applied as provided in this
Agreement.

 

(b)           The parties agree that, for purposes of the UCC, New York law
shall be the law of the jurisdiction of The Bank of New York Mellon in its
capacity as Securities Intermediary, with respect to the Surplus Account, and
that The Bank of New York Mellon has agreed in the Securities Account Control
Agreement, in its capacity as Securities Intermediary, to treat all assets
credited to the Surplus Account as “financial assets” within the meaning of
Section 8-102(a)(9) of the UCC; provided, to the extent that the Surplus Account
is not considered a Securities Account, such account shall be deemed to be a
“Deposit Account” (as defined in Section 9-102(a)(29) of the UCC), and a
security interest is hereby granted by the Borrower to the Issuing Lender and
perfected under the UCC in the Surplus Account as a Deposit Account, which The
Bank of New York Mellon shall maintain acting not as Securities Intermediary but
as a “bank” (within the meaning of Section 9-102(a)(8) of the UCC).

 

(c)           All deposits into the Surplus Account shall be made in accordance
with the procedures set forth in Section 3.03.  On or prior to the date hereof,
the Surplus Account shall initially be funded with Cash or securities having an
aggregate Market Value equal to $[****], after giving effect to the expenses set
forth in Section 6.01(n)(i) and any rating agency fees, legal fees of the
Borrower’s Vermont counsel and other formation costs of the Borrower incurred in

 

25

--------------------------------------------------------------------------------


 

connection with the Transactions as of the date hereof.  Thereafter, except as
provided in Section 3.01(c), all amounts received by the Borrower shall
immediately be deposited into the Surplus Account.

 

(d)           All withdrawals and releases of capital from the Surplus Account
shall be made in accordance with the Priority of Payments and, solely with
respect to LOC Reimbursement Obligations, the Payment Restrictions.

 

Section 3.03.          Reinsurance Trust Account.  The Reinsurance Trust Account
and the related Operating Account (as such term is defined in the Reinsurance
Trust Agreement) shall be established by the Borrower, as grantor, subject to
and in accordance with the terms of the Reinsurance Trust Agreement.

 

Section 3.04.          Funds Withheld Account.  The Funds Withheld Account shall
be established by the Ceding Company, subject to and in accordance with the
terms of the Reinsurance Agreement.

 

Section 3.05.          Procedures for Depositing Cash and Crediting Securities
to Surplus Account.  The Borrower may, on any Business Day, transfer, deliver or
deposit or cause to be transferred, delivered or deposited, as the case may be,
Cash or securities to the Surplus Account.

 

Section 3.06.          Priority of Payments.  Except as otherwise provided for
in Section 9.14, the Borrower shall apply all funds held in the Surplus Account
on any Business Day (except in the case of item Thirteenth), without
duplication, in the following order of priority (the “Priority of Payments”):

 

(a)           First, for the payment of any Taxes or provisions for Taxes and
other governmental charges due and payable by the Borrower as of such date;

 

(b)           Second, to the extent the Market Value of the assets held in the
Regulatory Account is less than $250,000, for the payment of Cash or Cash
Equivalents in an amount equal to the excess of $250,000 over such Market Value;

 

(c)           Third, to the extent amounts drawn under any Letter of Credit are
in excess of the actual amounts required for Permitted Purposes (as such term is
defined in the Reinsurance Agreement) or are subsequently determined pursuant to
Section 7.3(c) of the Reinsurance Agreement not to be due under the Reinsurance
Agreement, for the payment of that portion of the Borrower’s obligations due and
payable by the Borrower as of such date consisting of (i) unpaid interest at the
Drawn Rate on all LOC Reimbursement Obligations with respect to such amounts
drawn, and (ii) after all such unpaid interest has been paid in full, unpaid
principal of all LOC Reimbursement Obligations with respect to such amounts
drawn;

 

(d)           Fourth, for the payment of any amounts due and payable by the
Borrower to the Ceding Company under, and subject to the terms of, the
Reinsurance Agreement as of such date (including any deposits to the Reinsurance
Trust Account required in accordance with the terms of the Reinsurance
Agreement);

 

26

--------------------------------------------------------------------------------

 

(e)           Fifth, for the payment of any Third Party Expenses incurred
directly by the Borrower that are due and payable on such date;

 

(f)            Sixth, for the payment of Utilization Fees that are due and
payable by the Borrower to the Issuing Lender as of such date;

 

(g)           Seventh, to the extent not otherwise contemplated in item Third
above, for the payment of that portion of the Borrower’s obligations that are
due and payable as of such date under this Agreement consisting of unpaid
principal of the LOC Reimbursement Obligations and interest at the Drawn Rate on
all LOC Reimbursement Obligations; provided, that payment of such LOC
Reimbursement Obligations shall only be made to the extent that (i) the
Borrower’s Total Adjusted Capital will equal or exceed [****] percent ([****]%)
of the Borrower’s Company Action Level Risk Based Capital after giving effect to
such payment, or (ii) an Approval has been received in respect of all or a
portion of such payment if the Borrower’s Total Adjusted Capital will not equal
or exceed [****] percent ([****]%) of the Borrower’s Company Action Level Risk
Based Capital after giving effect to such payment (the “Payment Restrictions”);

 

(h)           Eighth, to the extent not otherwise contemplated in items Third,
Sixth or Seventh, for payments due to the Issuing Lender from the Borrower upon
the occurrence of an Event of Default, including, without limitation, the
posting of collateral or acceleration of any outstanding amounts under the
Letter of Credit, which payments shall be made to and held in the Cash
Collateral Account, other than, for the avoidance of doubt, any LOC
Reimbursement Obligations;

 

(i)            Ninth, for the payment of any amounts due and payable by the
Borrower as of such date under the Tax Sharing Agreement or the Special Tax
Allocation Agreement;

 

(j)            Tenth, to the extent not otherwise contemplated in items Third,
Sixth, Seventh and Eighth above, for the payment of Fees, indemnities, expenses
and other amounts payable to the Issuing Lender by the Borrower that are due and
payable as of such date, other than, for the avoidance of doubt, any LOC
Reimbursement Obligations;

 

(k)           Eleventh, subject to an Approval, on any interest payment date
specified in any Surplus Note of the Borrower, for the payment of any interest
due and payable by the Borrower in respect of any such Surplus Note as of such
date to the extent that, immediately following payment thereof, the Dividend
Test shall be satisfied; provided, however, that no payment of interest may be
made under this item Eleventh so long as (y) a Default or Event of Default has
occurred and is continuing, or (z) any amounts due and payable by the Borrower
to the Issuing Lender shall remain due and unpaid;

 

(l)            Twelfth, subject to an Approval, on any interest payment date
specified in any Surplus Note of the Borrower, for the payment of any principal,
premium and any other amount due and payable by the Borrower in respect of any
such Surplus Note as of such date to the extent that, immediately following
payment thereof, the Dividend Test shall be satisfied; provided, however, that
no payment of principal may be made under this item Twelfth so long as (x) a
Default or Event of Default has occurred and is continuing, (y) any amounts due
and

 

27

--------------------------------------------------------------------------------


 

payable by the Borrower to the Issuing Lender shall remain due and unpaid for
more than five (5) Business Days after notice from the Issuing Lender or (z) the
Letter of Credit shall remain outstanding; and

 

(m)          Thirteenth, for the payment of any dividends declared on or
subsequent to [****], subject to and in accordance with the Dividend Formula;
provided, however, that no dividends will be payable under this item Thirteenth
if on the date of declaration thereof (x) a Default or Event of Default has
occurred and is continuing, (y) any amounts due and payable by the Borrower to
the Issuing Lender shall remain due and unpaid or (z) any amounts due and
payable in excess of $[****] by PLC to the Borrower pursuant to any Transaction
Document to which PLC is a party shall remain due and unpaid and such failure to
pay shall have continued for thirty (30) calendar days; provided, further, that
any dividend declared on or subsequent to [****] in accordance with this
Agreement that satisfied the requirements of this item Thirteenth on its date of
declaration if it had been paid on such date, shall be payable by the Borrower
on any future date, notwithstanding the provisions of this item Thirteenth or
any other provisions to the contrary herein.

 

If any amounts are due and payable under items First through Tenth of the
Priority of Payments (other than and excluding amounts due and payable under
item Eighth of the Priority of Payments), and insufficient funds are existing in
the Surplus Account at such time, then funds held in the Cash Collateral Account
(if any) shall be transferred to the Surplus Account to make such payments.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.          Borrower Representations and Warranties.  The Borrower
represents and warrants to the Issuing Lender, as of the date hereof, as
follows:

 

(a)           Organization; Powers.  The Borrower is duly formed in accordance
with its Constituent Documents, validly existing and in good standing under the
laws of the State of Vermont, is duly licensed or authorized under the laws of
the State of Vermont and has the corporate power and authority to carry on its
business as contemplated in the Transaction Documents.

 

(b)           Authorization; Enforceability.  The Transaction Documents to which
the Borrower is a party are within the corporate powers of the Borrower and have
been duly authorized by all necessary corporate and, if required, stockholder
action on the part of the Borrower.  Each of the Transaction Documents to which
the Borrower is a party has been duly executed and delivered by the Borrower
and, assuming the due execution and delivery of such Transaction Documents by
the other parties thereto, constitutes, or will constitute, legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms, subject, as to enforcement, to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally, the rights of creditors of insurance companies and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

28

--------------------------------------------------------------------------------


 

(c)           Approvals; No Conflicts.  Except as would not reasonably be
expected to result in a Material Adverse Effect, the Transaction Documents to
which the Borrower is a party (i) are in full force and effect and do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except such as have
been obtained or made, (ii) do not violate any applicable law or regulation or
the Constituent Documents of the Borrower, or any order of any Governmental
Authority applicable to the Borrower or the Reinsured Policies, (iii) do not
violate or result in a default or other conflict under any material agreement or
other instrument binding upon the Borrower or any of its assets, or give rise to
a right thereunder to require any payment to be made by the Borrower and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Borrower except for Permitted Liens or as expressly permitted under the
terms of such Transaction Documents.

 

(d)           Compliance with Laws and Agreements.  The Borrower is in
compliance in all material respects with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its properties, the
Transaction Documents to which it is a party and, except as would not result in
a Material Adverse Effect, all other agreements and other instruments binding
upon it or its property.

 

(e)           Taxes.  The Borrower has timely filed or caused to be filed all
material Tax returns and reports required to have been filed and has paid or
caused to be paid all material Taxes required to have been paid by it.

 

(f)            Accuracy of Information.  The annual audited financial statement
for the year ending December 31, 2009 and the unaudited quarterly financial
statement for the calendar quarter ending September 30, 2010 of the Ceding
Company provided to the Issuing Lender by the Borrower were prepared in all
material respects in accordance with SAP and, to the extent consistent
therewith, fairly present in all material respects the financial condition and
result of operations of the Ceding Company as of the respective dates thereof
and for the respective periods presented therein, as applicable.  The factual
information (not including any projections, estimates, modeling or other
non-factual information) contained in the actuarial report dated October 20,
2010 prepared by the Independent Actuary with respect to the Reinsured Policies
that the Borrower has furnished or caused to be furnished to the Issuing Lender
in connection with its analysis and negotiation of the Transactions or the
Transaction Documents, in each case as modified or supplemented by other
information so furnished by the Borrower, is true and correct in all material
respects as of the date of such report.  To the best of the Borrower’s
knowledge, the financial and actuarial projections and modeling contained
therein or otherwise furnished to the Issuing Lender by or on behalf of the
Borrower and listed on Schedule 5 were prepared in good faith based upon
assumptions believed to be reasonable in the circumstances as of their
respective dates or when prepared (it being understood that such projections and
modeling are subject to significant uncertainties and contingencies, many of
which are beyond the Ceding Company’s or the Borrower’s control, and that no
assurances can be given that the projections or modeling will be realized).  To
the best of the Borrower’s knowledge, no report, certificate or information of a
type not otherwise described in this Section 4.01(f) and furnished in writing by
or on behalf of the Ceding Company to the Issuing Lender in connection with its
analysis and negotiation of this Agreement on or prior to the date hereof, when
delivered or as of its respective date, in each case as modified or supplemented
by other information furnished by

 

29

--------------------------------------------------------------------------------


 

or on behalf of the Ceding Company, contained any material misstatement of fact
or omitted to state a material fact.

 

(g)           Representations and Warranties in Other Transaction Documents. 
Each of the representations and warranties made by the Borrower in the
Transaction Documents to which it is a party, are true, complete and correct in
all material respects as of the date given, subject to any qualifications and
limitations contained therein; provided, that, in each case, such materiality
qualifier shall not be applicable to any representations or warranties that are
already qualified or modified by materiality in the text thereof.

 

(h)           Good Title to Collateral; Absence of Liens.  The Borrower is the
owner of any Collateral pledged hereunder free and clear of all Liens other than
Permitted Liens.

 

(i)            Litigation Matters.  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against the Borrower or against
the Ceding Company and affecting the Reinsured Policies (i) that seek to
challenge the validity or enforceability of the Transaction Documents or the
Transactions or (ii) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(j)            No Material Adverse Effect.  There has been no Material Adverse
Effect since December 31, 2009.

 

(k)           Investment Company.  The Borrower is not required to register as
an “investment company” or a company controlled by an “investment company” as
defined in the Investment Company Act of 1940.

 

(l)            Anti-Terrorism Laws.

 

(i)            Each of the Borrower and, to the Borrower’s knowledge, each of
the Borrower’s Affiliates and each of their respective officers or directors, is
in compliance in all material respects with any Anti-Terrorism Law.

 

(ii)           None of the Borrower and, to the Borrower’s knowledge, none of
the Borrower’s Affiliates and none of their respective officers or directors who
is acting or benefiting in any capacity in connection with the Letter of Credit,
is an Embargoed Person.

 

(m)          Debt Obligations.  The Borrower does not have any outstanding
Indebtedness in excess of $50,000, except as permitted under or contemplated by
the Transaction Documents.

 

(n)           Disclosure.  The Borrower has disclosed in writing to the Issuing
Lender all agreements and instruments to which it is subject, the breach or
noncompliance with which could, individually or in the aggregate, be expected to
result in a Material Adverse Effect.

 

(o)           Subsidiaries.  The Borrower has no Subsidiaries.

 

30

--------------------------------------------------------------------------------


 

(p)           Capitalization and Additional Contribution Amount.  The Borrower
has received on or prior to the Closing Date, a capital contribution or
contributions with an aggregate Market Value of not less than $[****] in the
form of paid-in capital, $[****] of which shall be deposited into the Surplus
Account and $250,000 of which shall be deposited into the Regulatory Account. 
The Borrower has also received on or prior to the Closing Date, an additional
contribution with a Market Value equal to $[****] which shall be deposited in
the Funds Withheld Account.

 

(q)           Solvency.  The Borrower is and shall be Solvent both before and
immediately after giving effect to the Transactions taking place on the Closing
Date.

 

(r)            Statutory Filings.  The Borrower has made all required filings
under applicable insurance and reinsurance laws in each jurisdiction where such
filings are required, except where the failure to so file would not reasonably
be expected to have a Material Adverse Effect.

 

(s)           Borrower Securities.  All capital stock or other equity interests
issued by the Borrower (other than any Surplus Notes issued subject to and in
accordance with Section 6.01(bb)) are owned by PLICO or any wholly-owned
Affiliate of the ultimate Controlling party of the Borrower that is a regulated
insurance company.

 

(t)            Non-Consolidation.  From the date of formation of the Borrower to
the Closing Date, the Borrower has complied in all material respects with the
non-consolidation covenants set forth in Section 6.01(l).

 

ARTICLE V

 

CONDITIONS

 

Section 5.01.          Closing Conditions.  The obligation of the Issuing Lender
to issue the Letter of Credit on the Closing Date is subject to the satisfaction
or waiver in accordance with Section 9.02 of the following conditions precedent
on or prior to the Closing Date (the “Closing Conditions”):

 

(a)           Approvals.  All material governmental and regulatory necessary in
connection with the consummation of the Transactions shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any Governmental
Authority that would reasonably be expected to have a Material Adverse Effect.

 

(b)           Transaction Documents.  The Borrower and the Ceding Company shall
have executed (if applicable) and delivered the Transaction Documents, copies of
which shall have been delivered to the Issuing Lender, and all conditions to the
effectiveness of the Transaction Documents (other than this Agreement) shall
have been satisfied.

 

(c)           Representations and Warranties.  The representations, warranties
and covenants of the Borrower and the Ceding Company set forth herein are true,
correct and complete in all material respects, as of the date hereof, unless
such representations or warranties

 

31

--------------------------------------------------------------------------------


 

are specifically made as of any earlier date, in which case they shall only be
made as of such earlier date; provided, that, in each case, such materiality
qualifier shall not be applicable to any representations or warranties that are
already qualified or modified by materiality in the text thereof.

 

(d)           Payment of Fees.  The Borrower shall have paid any Fees due and
owing to the Issuing Lender as of the Closing Date.

 

(e)           Financial Strength Rating.  The Borrower shall have a Counterparty
Risk Rating of at least “A” by S&P (or an equivalent rating by Moody’s or
Fitch).  The Ceding Company shall have an Insurer Financial Strength Rating of
at least “A” by S&P (or an equivalent rating by Moody’s or Fitch).

 

(f)            Closing Documents and Certificates.  The Issuing Lender shall
have received certificates signed by Responsible Officers of the Borrower
certifying that the Closing Conditions (other than those set forth in Sections
5.01(e), (g) and (h) or those that may have been waived in writing by the
Issuing Lender) have been fully satisfied as of the Closing Date.

 

(g)           Legal Opinions and Memorandum.  The Issuing Lender or its counsel
shall have received the following favorable written opinions and memorandum
(addressed to the Issuing Lender and dated as of the Closing Date):

 

(i)            Opinion of Vermont counsel for the Borrower with respect to
general corporate matters under Vermont law;

 

(ii)           Opinion of counsel for the Borrower with respect to general
corporate matters under Delaware law;

 

(iii)          Opinion of outside counsel for the Borrower with respect to
general corporate matters and the enforceability of the Transaction Documents
under U.S. federal, New York and Nebraska law;

 

(iv)          Opinion of counsel for the Borrower with respect to the creation
and perfection under applicable law of the security interests in the Collateral
granted under Section 7.02(a)(ii);

 

(v)           Memorandum of counsel for the Borrower with respect to draws on
assets under the Reinsurance Agreement and the Reinsurance Trust Account in the
context of delinquency proceedings; and

 

(vi)          Opinion of counsel for the Borrower with respect to the
enforceability, including in delinquency proceedings, of the off-set and
recoupment provision in the Reinsurance Agreement under Nebraska law.

 

(h)           Letter of Credit Request.  The Issuing Lender shall have received
a correct and complete request for the issuance of the Letter of Credit.

 

32

--------------------------------------------------------------------------------


 

(i)            No Default.  No event that constitutes a Default or an Event of
Default hereunder shall have occurred and be continuing.

 

(j)            Initial Capitalization and Additional Contribution Amount.  The
Borrower shall have received one or more capital contributions in an aggregate
amount of not less than $[****], (i) $[****] of which shall be deposited into
the Surplus Account and (ii) $250,000 of which shall be deposited into the
Regulatory Account.  The Borrower shall have also received an additional
contribution in an amount equal to $[****] which shall be deposited in the Funds
Withheld Account.

 

(k)           Third Party Excess Reinsurance.  The Ceding Company shall have
entered into reinsurance agreements relating to the Reinsured Policies set forth
on Exhibit B to the Reinsurance Agreement and such agreements shall be in full
force and effect.

 

Section 5.02.          Conditions to Increase the LOC Amount.  The LOC Amount
shall be automatically increased on any Scheduled LOC Increase Date pursuant to
Section 2.01(b) and the Issuing Lender shall have no right to deliver a
Non-Increase Notice, unless one of the following conditions precedent has not
been satisfied (or waived by the Issuing Lender) or the Borrower has not
delivered the officer’s certificate described in Section 2.01(b) on the
applicable Scheduled LOC Increase Date (the “Increase Conditions”):

 

(a)           No Default.  No event that constitutes a Default or an Event of
Default hereunder shall have occurred and be continuing.

 

(b)           Accuracy of Representations and Warranties.  The representations
and warranties of (i) the Borrower made pursuant to Sections
4.01(a) (Organization; Powers), 4.01(b) (Authorization; Enforceability),
4.01(c) (Approvals; No Conflicts), 4.01(f) (Accuracy of Information) (but solely
with respect to the first sentence of such subsection), 4.01(h) (Good Title to
Collateral; Absence of Liens), 4.01(i) (Litigation Matters) (but only with
respect to clause (i) thereof), 4.01(k) (Investment Company),
4.01(l) (Anti-Terrorism Laws), 4.01(r) (Statutory Filings) and 4.01(s) (Borrower
Securities), shall, in each case, be true and correct in all material respects
before giving effect to any increase of the LOC Amount as though made on the
applicable Scheduled LOC Increase Date unless any such representations or
warranties are specifically made as of any earlier date, in which case they
shall only be made as of such earlier date.

 

ARTICLE VI

 

BORROWER COVENANTS

 

Section 6.01.          Borrower Covenants.  The Borrower hereby agrees, so long
as the LOC Commitment remains in effect, the Letter of Credit remains
outstanding or any amount is owing to the Issuing Lender, as follows:

 

(a)           Corporate Existence.  The Borrower shall preserve and maintain its
corporate existence and rights (both organizational and statutory) and maintain
full corporate right, power, authority and governmental licenses, approvals and
certificates, to perform its obligations hereunder and to own and operate its
assets and to carry on its business except for

 

33

--------------------------------------------------------------------------------


 

such rights, powers, authority, licenses, approvals and certificates, the loss
of which would not reasonably be expected to have a Material Adverse Effect.

 

(b)           Compliance with Laws.  Except as could not reasonably be expected
to have a Material Adverse Effect, the Borrower will comply with all applicable
laws, rules, regulations, and orders of any Governmental Authority applicable to
it, its business or its property.

 

(c)           Notices of Material Events.  The Borrower shall furnish to the
Issuing Lender written notice of the following events within the time frames
specified below:

 

(i)            the occurrence of any material breach under any Transaction
Document to which it is a party within five (5) Business Days after the Borrower
has knowledge of any such occurrence;

 

(ii)           any material correspondence from, including all orders of, or to
any Governmental Authority relating to this Agreement or the Transactions within
twenty (20) Business Days after the actual receipt by the Borrower thereof,
except to the extent prohibited by the terms of such correspondence or order;

 

(iii)          the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against the Borrower or
against the Ceding Company affecting the Reinsured Policies that would be
reasonably expected to result in a Material Adverse Effect with respect to the
Borrower, within ten (10) Business Days after the Borrower has knowledge of any
such filing or commencement; and

 

(iv)          the occurrence of any Material Adverse Effect with respect to the
Borrower or the Reinsured Policies within five (5) Business Days after the
Borrower has knowledge of any such occurrence.

 

Each notice delivered under this Section 6.01(c) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth, in reasonable
detail, the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto; provided, however, that, to the
extent prohibited by applicable laws, rules or regulations of any Governmental
Authority, applicable privilege policies or as would jeopardize attorney-client
or other applicable privilege, details regarding such breach, correspondence,
actions, suits, proceedings, events or developments need not be furnished to the
Issuing Lender by the Borrower.

 

(d)           Financial Reports and Other Information.  The Borrower will, to
the extent permitted by applicable law, furnish to the Issuing Lender the
various reporting documents listed in Schedule 1 attached hereto (the “Borrower
Reporting Documents”).  All financial statements delivered pursuant to this
Section 6.01(d) shall be complete and correct copies thereof in all material
respects and, if prepared by the Borrower, shall be prepared in all material
respects in accordance with SAP.

 

34

--------------------------------------------------------------------------------


 

(e)           Books and Records; Inspection Rights.  The Borrower shall keep
proper books of records and accounts in which entries are made of dealings and
transactions in relation to its business and activities.  Such entries shall be
true, correct and complete in all material respects.  Subject to restrictions or
limitations arising under applicable law and regulations, the Borrower shall
permit one or more employees of the Issuing Lender and its representatives and
advisors upon reasonable prior notice during the Borrower’s normal business
hours and as does not unreasonably disrupt the business of the Borrower or its
Affiliates to (i) inspect the books and records of the Borrower, (ii) discuss
the affairs, finances and accounts of the Borrower with officers of the Borrower
and (iii) discuss the affairs, finances and accounts of the Borrower with the
Borrower’s independent accountants; provided, that the Issuing Lender shall not
exercise such right more than once per calendar year unless an Event of Default
shall have occurred and be continuing; provided, further, that the Borrower
shall bear the expense of (a) one (1) such audit per calendar year by the
Issuing Lender and (b) in the event an Event of Default shall have occurred and
be continuing, all such audits conducted by the Issuing Lender; provided,
further, that the foregoing shall not require the Borrower to disclose any
information that it is prohibited from disclosing under applicable contractual
confidentiality obligations to third parties, privacy or other applicable law,
regulations or orders or that is subject to attorney-client privilege or
attorney work product privilege; provided, further, that the Issuing Lender
shall keep this and all such information provided under this Agreement
confidential pursuant to Section 9.13.

 

(f)            Indebtedness.  The Borrower shall not create, incur, assume,
guarantee, acquire, or, contingently or otherwise, enter into or become
responsible for payment of any Indebtedness or other obligations incurred or
entered into in excess of $50,000 other than (i) pursuant to, as expressly
permitted under, contemplated by or in connection with this Agreement,
(ii) Indebtedness or other obligations incurred as permitted under or
contemplated by the Transaction Documents or (iii) Surplus Notes.

 

(g)           Conduct of Business.  The Borrower shall not engage in any
business (including but not limited to any transactions with Affiliates) other
than the business contemplated by the Transaction Documents and its
organizational documents or in connection with the financing of its obligations
under the Reinsurance Agreement through the issuance of Surplus Notes.

 

(h)           No Amendment, Modification or Waiver; Impairment of Rights.  The
Borrower shall obtain the prior written consent of the Issuing Lender (such
consent not to be unreasonably withheld or delayed):

 

(i)            for any amendment to a Transaction Document (including any such
amendment described in Section 6.01(h)(ii)); provided, that the prior written
consent of the Issuing Lender shall not be required for (v) any commutation,
recapture or termination of the Reinsurance Agreement in accordance with its
terms if the provisions thereof relating to such commutation, recapture or
termination are complied with in all material respects, (w) any amendment to the
definition of “RP Interest Rate” or “RP Discount Rate” in the Reinsurance
Agreement that is required or requested by the domestic regulator of the Ceding
Company so that such definition refers only to assets of the Borrower deposited
in the Reinsurance Trust Account, (x) any amendment to the PLICO/WCL

 

35

--------------------------------------------------------------------------------


 

Reinsurance Agreement that would not impact (A) the Reinsured Policies (as
defined in the PLICO/WCL Reinsurance Agreement) ceded by PLICO to the Ceding
Company pursuant to the PLICO/WCL Reinsurance Agreement or (B) the cash flows
from the Ceding Company to the Borrower pursuant to the Reinsurance Agreement,
(y) any amendment to the Tax Sharing Agreement that does not adversely affect,
in any material respect, the rights, remedies or obligations of the Borrower
under such Tax Sharing Agreement, or (z) any amendment to the Stop Loss
Reinsurance Agreement that either does not apply to the Borrower or would not
reasonably be expected to have an adverse impact on the economic, risk or return
expectations of the Issuing Lender or any of its Affiliates in any material
respect, and in the case of each of (v), (w), (x), (y) and (z), such other
amendments, supplements and modifications to the Transaction Documents as may be
reasonably necessary in connection with such amendments;

 

(ii)           for any amendment, on or subsequent to the date of any change in
applicable insurance or tax laws, rules, regulations or statutory accounting
principles (including, and in each case, as applicable, interpretations by any
Governmental Authority thereof) that results in a decrease in excess of [****]
percent ([****]%) in the Statutory Reserves in excess of Economic Reserves for
the Reinsured Policies, to the Reinsurance Agreement to cause to be ceded to,
and/or reinsured with, the Borrower, additional level premium term life business
with an actuarial profile substantially similar to, or more favorable to the
Borrower than, the Reinsured Policies (the “Additional Business”), and to make
such other amendments, supplements and modifications to the Transaction
Documents, and to make such filings with, and to obtain such approvals of, the
Nebraska Director and any other jurisdiction in which the Ceding Company files
its statutory financial statements, and to take such other actions as may be
reasonably necessary in connection with the foregoing; provided, that (A) the
aggregate amount of surplus held by the Borrower to support the Reinsured
Policies and the Additional Business shall be proportionate to the amount of
surplus held by the Borrower to support the Reinsured Policies prior to such
amendment and (B) the aggregate amount of Statutory Reserves in excess of
Economic Reserves ceded to, and reinsured by, the Borrower shall not increase as
a result of such amendment;

 

(iii)          subject to Section 6.01(h)(vii), before entering into any
additional contracts or binding agreements other than the Transaction Documents
or any required replacement thereof that would create material financial or
other obligations of the Borrower other than Surplus Notes;

 

(iv)          for any actions by the Borrower taken pursuant to any Transaction
Document to which it is a party other than actions that (x) are ministerial or
routine in nature, (y) are in the ordinary course of business or (z) are
expressly provided for thereunder;

 

(v)                                 prior to using its commercially reasonable
efforts to provide statutory reserve credit for the reinsurance ceded under the
Reinsurance

 

36

--------------------------------------------------------------------------------

 

Agreement in all U.S. jurisdictions, other than the Ceding Company’s state of
domicile, in which the Ceding Company is required to file its statutory
statements pursuant to applicable statutory accounting principles and credit for
reinsurance statutes and regulations of such jurisdictions, other than making or
submitting any commercially reasonable applications for accreditation or
approval, filing, notice, or submission to jurisdiction or service of process as
a reinsurer with any Governmental Authority; provided, that it shall not be
unreasonable for the Issuing Lender to withhold its consent if any such efforts
of the Borrower would reasonably be expected to have an adverse impact on the
economic, risk, or return expectations of the Issuing Lender or any of its
Affiliates in any material respect.  For the avoidance of doubt, nothing in this
Section 6.01(h)(v) shall require the Issuing Lender to agree to any amendment
hereof or of the Letter of Credit;

 

(vi)          before any material term or condition in any Transaction Document
to which it is a party is waived by the Borrower; and

 

(vii)         for any other actions of the Borrower not contemplated or
permitted by Sections 6.01(h)(i) through (vi), other than actions that are
contemplated by or consistent with the Transaction Documents or the
Transactions, are ministerial or routine, are required by applicable law,
regulation, rule, order or any Governmental Authority, do not apply to the
Borrower or as would not adversely affect the rights, remedies and position of
the Issuing Lender with respect to the Transactions.

 

(i)            Compliance with and Enforcement of Transaction Documents.  The
Borrower shall comply in all material respects with the terms and conditions of,
and perform its obligations and exercise and fully enforce in all material
respects its rights and remedies available under, each Transaction Document to
which it is a party; provided, that if the Borrower fails to use reasonable best
efforts to so enforce its rights in all material respects within seven
(7) Business Days of notice from the Issuing Lender or upon the occurrence and
continuation of an Event of Default, the Issuing Lender, may enforce, in the
name of the Borrower, the rights of the Borrower under such Transaction
Documents (other than this Agreement) pursuant and to the extent permitted by
the collateral assignment of rights set forth in Section 9.09.

 

(j)            Dividends.  Except with respect to any Special Dividend, the
Borrower shall not declare or pay any dividends (i) other than in accordance
with the terms of the Dividend Formula, (ii) during the period beginning on the
Closing Date and ending [****], (iii) if any Default or Event of Default shall
have occurred and be continuing and (iv) if any amounts in excess of $[****] due
and payable by PLC to the Borrower pursuant to any Transaction Document to which
PLC is a party shall remain due and unpaid for a period of thirty (30) calendar
days.  For the avoidance of doubt, nothing in this Section 6.01(j) shall
prohibit the Borrower from declaring or paying dividends with respect to the
Dividend Year beginning on [****] and ending on [****].

 

(k)           Non-Petition.  To the extent permitted by applicable law, the
Borrower shall not dissolve or liquidate, in whole or in part, or institute
insolvency proceedings against itself, or file a petition seeking or consenting
to reorganization or relief under any applicable law

 

37

--------------------------------------------------------------------------------


 

relating to bankruptcy or insolvency, on or prior to the date that is one
(1) year and one (1) calendar day (or, if longer, the preference period then in
effect) after payment in full of all amounts payable in respect of its
obligations to the Issuing Lender.

 

(l)            Non-Consolidation.

 

(i)            The Borrower shall not have employees.  The Borrower may enter
into service agreements with an Affiliate, such that the employees of such
entity act on behalf of the Borrower; provided, however, that such employees
shall at all times hold themselves out to third parties as representatives of
the Borrower while performing duties under such service agreements.

 

(ii)           Any Affiliates shall act as agents of the Borrower solely through
express agencies; provided, however, that such Affiliate fully discloses to any
third party the agency relationship with the Borrower; provided, further, that
such Affiliate receives fair compensation or compensation consistent with
regulatory requirements, as appropriate, from the Borrower for the services
provided.  The Borrower shall not act as an agent for any Affiliate.

 

(iii)          The Borrower shall not nor shall it allow any Person to acquire
any, merge into or consolidate with any Person or entity or, to the fullest
extent permitted by law, dissolve, terminate or liquidate in whole or in part,
transfer, lease or otherwise dispose of any of its assets other than in
accordance with the Transaction Documents, or change its legal structure, fail
to preserve its existence as an entity duly organized, validly existing and in
good standing (if applicable) under the laws of the jurisdiction of its
incorporation or to the fullest extent permitted by law, seek dissolution or
winding up in whole, or in part.

 

(iv)          The Borrower shall allocate all overhead expenses (other than
expenses allocable to the Borrower’s use of office space made available by an
Affiliate) for items shared between the Borrower and such Affiliate, on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use.

 

(v)           The Borrower shall ensure that all actions of the Borrower are
duly authorized by its authorized officers, as appropriate.

 

(vi)          The Borrower shall maintain its bank accounts, books and records
separately from those of its Affiliates, and use the name “Golden Gate IV
Vermont Captive Insurance Company” in all correspondence, and use separate
invoices and checks.

 

(vii)         The Borrower shall maintain its own records, books, resolutions
and agreements, and such books and records shall be adequate and sufficient to
identify all of its assets.

 

(viii)        The Borrower shall prepare financial statements for itself that
are separate from the financial statements and accounting records of its
Affiliates;

 

38

--------------------------------------------------------------------------------


 

provided, that the Borrower may permit such financial statements to be part of
the consolidated financial statements of another entity which acknowledges that
the Borrower is a separate entity.

 

(ix)           The Borrower shall not commingle funds or other assets of the
Borrower with those of its Affiliates or any other Person and shall not maintain
bank accounts or other depository accounts to which any of its Affiliates are an
account party, into which any of its Affiliates makes deposits or from which any
of its Affiliates have the authority to make withdrawals, except that any
Affiliate of the Borrower may deposit funds and assets owed to the Borrower
pursuant to the PLC Service Agreements, Administrative Services Agreement and
Investment Services Agreement into, and any Affiliate of the Borrower may
withdraw funds and assets owed to such Affiliate pursuant to the PLC Service
Agreements, Administrative Services Agreement and Investment Services Agreement
from, the Administrative Account.

 

(x)            The Borrower shall hold its assets in its own name.

 

(xi)           The Borrower shall maintain its assets in such a manner that it
is not, or will not be, costly or difficult to segregate, identify or ascertain
its assets from those of any other Person.

 

(xii)          The Borrower shall not permit any of its Affiliates to pay any of
the Borrower’s operating expenses, unless such operating expenses are paid by
such Affiliate pursuant to a Transaction Document or an agreement between such
Affiliate and the Borrower providing for the allocation of such expenses.

 

(xiii)         The Borrower shall at all times act solely in its own name and
through its duly authorized officers or agents in order for the Borrower to
maintain an arm’s-length relationship its Affiliates.  The Borrower shall not
enter into any contract with an Affiliate except on terms that are fair and
equitable.

 

(xiv)        The Borrower shall conduct its business solely in its own name so
as to not mislead third parties as to the identity of the Borrower with which
such third parties are conducting business, and shall use all reasonable efforts
to avoid the appearance that it is conducting business on behalf any Affiliate
or that the assets of the Borrower are directly available to pay the creditors
of any Affiliate.

 

(xv)         The Borrower shall not consent to any of its Affiliates granting
consensual material Liens on the Borrower’s property or assets.  The Borrower
shall maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets.

 

(xvi)        Subject to the Transaction Expense Support Agreement and the PLC
Guaranty, the Borrower shall pay its own liabilities and expenses out of its own
funds drawn on its own bank account.

 

39

--------------------------------------------------------------------------------


 

(xvii)       The Borrower shall not assume, guarantee, become obligated for,
pay, hold itself out to be responsible for or pledge its assets in support of,
the Indebtedness or obligations of any Affiliate or controlling persons or any
other Person and, except as permitted or required pursuant to the Transaction
Documents and the transactions contemplated therein, shall not create, incur,
assume, guarantee, acquire, or, contingently or otherwise, enter into or become
responsible for payment of any Indebtedness or guarantees or consent to any of
its Affiliates assuming, granting, becoming obligated for, paying or holding
itself out to be responsible for the Indebtedness or obligations of the
Borrower.

 

(xviii)      The Borrower shall not acquire obligations or securities of any
Affiliates.  The Borrower shall not hold out its credit to any person as
available to satisfy the obligation of any other Person or entity.  The Borrower
shall not pledge its assets for the benefit of any other entity or make any
loans or advances to any Person or entity except as provided in the Transaction
Documents.

 

(xix)         The Borrower shall observe strictly all organizational and
procedural formalities required by this Agreement, its articles of incorporation
and its by-laws, and by applicable law.

 

(xx)          The Borrower shall not hold itself out as or be considered as a
department or division of (A) any shareholder, partner, principal, member or
Affiliate of the Borrower, (B) any Affiliate of a shareholder, partner,
principal, member or Affiliate of the Borrower or (C) any other Person or allow
any Person to identify the Borrower as a department or division of that Person.

 

(xxi)         The Borrower shall not conceal assets from any creditor, or enter
into any transaction with the intent to hinder, delay or defraud creditors of
the Borrower or the creditors of any other Person.

 

(xxii)        As of the date hereof, the Borrower shall have adequate capital.

 

(xxiii)       The Borrower shall have at least one Independent Director who is
not on the board of directors of its sole shareholder of common stock and shall
cause its board of directors to observe all other corporate formalities.

 

(xxiv)       The Borrower shall use all reasonable efforts to cause its agents,
service providers and other representatives to act at all times without
contravention of the foregoing covenants.

 

(m)          Taxes.  The Borrower shall file any material Tax return that is
required to be filed by it in any jurisdiction or pay any material Tax,
assessment, charge or fee due and payable with respect to its properties and
assets, other than those being contested in good faith in which case it shall
take all reasonable steps to defend any action brought by a taxing authority
with respect to such Tax, assessment, charge or fee.

 

(n)           Expenses.  The Borrower shall reimburse the Issuing Lender for all
reasonable out-of-pocket expenses and other reasonable costs (including any
legal fees and

 

40

--------------------------------------------------------------------------------


 

actuarial fees) incurred in connection with (i) the negotiation and preparation
of the Transaction Documents on or prior to the date hereof, but not to exceed
$[****] in aggregate, (ii) in connection with the negotiation and preparation of
any amendment to this Agreement, but not to exceed $[****] in aggregate per
amendment, in the case of (i) or (ii), without the consent of the Borrower, such
consent not to be unreasonably withheld or delayed, and (iii) any Event of
Default.

 

(o)           No Future Issuances of Securities.  The Borrower shall not issue
or sell any bonds, notes, debentures, or other debt securities of the Borrower,
or any other securities of the Borrower, and shall not enter into any
subscriptions, options, warrants, conversion or other rights, agreements,
commitments, arrangements or understandings of any kind, contingently or
otherwise, for the sale of any such securities or any securities convertible
into or exchangeable for any such securities, except with respect to, in each
case, Surplus Notes.

 

(p)           Maintenance of  Accounts.  The Borrower shall at all times
maintain (or in the case of the Reinsurance Trust Account, cause to be
maintained) (i) the Regulatory Account in accordance with Section 3.01,(ii) the
Surplus Account in accordance with Section 3.02 and (iii) the Reinsurance Trust
Account in accordance with the Reinsurance Trust Agreement.

 

(q)           Investments in Regulatory Account.  The Borrower shall not make or
permit to be made any investments of assets held in the Regulatory Account other
than in Cash and Cash Equivalents.

 

(r)            Investments in Surplus Account and Reinsurance Trust Account. 
The Borrower shall not make or permit to be made any investments of assets
(other than the Letter of Credit) held in the Surplus Account and Reinsurance
Trust Account other than in accordance in all material respects with the
Investment Guidelines and in compliance in all material respects with applicable
law, including ensuring that the Investment Guidelines comply in all material
respects with applicable insurance laws and regulations.

 

(s)           No New Business.  With respect to the Reinsured Policies, no new
insurance or reinsurance treaties shall be reinsured by the Borrower after the
Closing Date, other than as expressly permitted under the Reinsurance Agreement
or Section 6.01(h)(ii).

 

(t)            Security Interest.  The Borrower shall not grant a security
interest in any of the Collateral and shall not otherwise create, incur, assume
or permit any liens, mortgages, security interests, pledges, charges, or
encumbrances of any kind on any of its property or assets owned on the date
hereof or thereafter acquired, or any interest therein or the proceeds thereof,
in each case other than Permitted Liens or as expressly permitted in this
Agreement or any other Transaction Document.  Subject to the Priority of
Payments and its obligations under this Agreement and the other Transaction
Documents, the Borrower shall not take any action, or fail to take any action,
with respect to the Collateral other than the Transaction Documents or any
rights thereunder, if such action or failure to take action would reasonably be
expected to interfere with the enforcement of any rights hereunder material to
the Issuing Lender.

 

(u)           Change of Control.  The Borrower shall at all times remain an
Affiliate of the Ceding Company and a direct Subsidiary of PLICO; provided, that
nothing herein or in any

 

41

--------------------------------------------------------------------------------


 

of the Transaction Documents shall prevent the Ceding Company or any other
Affiliate of the Borrower from consolidating with or merging into any other
Affiliate of PLC (other than the Borrower) or require any consent, waiver or
approval of or by the Issuing Lender therefor.  The Borrower shall not
consolidate with or merge into any other Person or convey, transfer or lease its
properties and assets substantially as an entirety to any Person, and the
Borrower shall not permit any Person to consolidate with or merge into the
Borrower or convey, transfer or lease its properties and assets substantially as
an entirety to the Borrower.

 

(v)           Subsidiaries.  The Borrower shall not have any Subsidiaries.

 

(w)          Transaction Documents.  The Borrower shall deliver to the Issuing
Lender copies of any executed (or, if execution is inapplicable, otherwise
finalized) Transaction Documents.

 

(x)            Regulations T, U and X.  No proceeds of the Letter of Credit will
be used in violation of Regulation T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

 

(y)           Changes in Accounting Practices.  Except for permitted practices
provided for in the Licensing Order, the Borrower shall not seek approval from
the Vermont Commissioner in any respect of, and shall not implement, any
permitted practice under SAP as permitted by the State of Vermont without the
prior written consent of the Issuing Lender, such consent not to be unreasonably
withheld.

 

(z)            Ratings.  In the event that S&P ceases to issue a Counterparty
Risk Rating for the Borrower for any reason other than at the request of the
Borrower, the Borrower shall seek a substitute rating from Moody’s or Fitch. 
The Borrower shall obtain the written consent of the Issuing Lender prior to
requesting that S&P cease to issue a Counterparty Risk Rating for the Borrower
unless a substitute rating from Moody’s or Fitch has already been obtained.

 

(aa)         Independent Director.  The Borrower shall not replace or appoint
any director that is to serve as an Independent Director unless (i) the Borrower
provides the Issuing Lender with ten (10) Business Days prior written notice of
such replacement or appointment, (ii) a Responsible Officer of the Borrower
certifies that the designated Person satisfied the criteria set forth in the
definition of “Independent Director” herein and (iii) the Issuing Lender
acknowledges, in writing, that in its reasonable judgment the designated Person
satisfies the criteria set forth in the definition of “Independent Director”
herein or fails to respond to a request for such acknowledgement within ten
(10) Business Days of such request.

 

(bb)         Surplus Notes.  During the term of this Agreement, the Borrower may
from time to time issue surplus notes (“Surplus Notes”); provided, that any such
Surplus Notes of the Borrower (i) shall be subordinate at all times in right of
payment of principal, interest or premium and any other amounts with respect
thereto to all fees, expenses, LOC Reimbursement Obligations and other amounts
due in connection with this Agreement and the Letter of Credit as provided in
and pursuant to the terms of the Priority of Payments, (ii) shall bear interest
at a rate not to exceed the then-applicable 5-year benchmark Treasury Rate plus
[****] bps, (iii) shall not have a maturity date earlier than one year and one
day following the later of (A) the Facility

 

42

--------------------------------------------------------------------------------


 

Maturity Date and (B) the date on which no obligations due hereunder are
outstanding, (iv) shall be issued in a form reasonably acceptable to the Issuing
Lender and (v) shall only be issued at times when the difference between the
Statutory Reserves and the Economic Reserves is greater than the LOC Amount. 
Payments of principal, interest or premium in respect of any Surplus Notes of
the Borrower shall only be made in accordance with, and subject to the
restrictions set forth in, the Priority of Payments.

 

(cc)         Termination of Letter of Credit.  The Borrower shall, upon a
termination of the Letter of Credit pursuant to Section 2.02, within thirty (30)
calendar days of the effective date of such termination, (i) deliver written
notice of such termination to the Issuing Lender and (ii) return the Letter of
Credit to the Issuing Lender for cancellation in full.

 

ARTICLE VII

 

COLLATERAL AND SECURITY

 

Section 7.01.          Obligations Secured Hereby.  This Article VII is made to
secure and provide for payment of all amounts due by the Borrower to the Issuing
Lender under this Agreement (such obligations and liabilities being in this
Agreement called the “Secured Obligations”).

 

Section 7.02.          Collateral.

 

(a)           The Borrower, as security for the prompt payment and performance
of the Secured Obligations when due, hereby assigns, conveys, transfers,
delivers and sets over to the Issuing Lender, and grants to the Issuing Lender a
Lien on and a security interest in all assets of the Borrower other than its
books and records and its right, title and interest (now existing or hereafter
acquired or arising) in, to and under the Regulatory Account and the
Administrative Account, including the Borrower’s right, title and interest (now
existing or hereafter acquired or arising) in, to and under the following
(collectively, the “Collateral”):

 

(i)            the Borrower’s interest, if any, in the Reinsurance Trust
Account; provided, that such Lien and security interest is subject in all cases
and in every respect to the rights of the Reinsurance Trustee in such interest;

 

(ii)           the Surplus Account, and all Cash, securities, Instruments and
other property held in the Surplus Account from time to time, and all
certificates and Instruments, if any, from time to time representing the Surplus
Account or any property therein. Notwithstanding the status of the Surplus
Account and financial assets as Collateral, the Surplus Account and such assets
shall remain available to make payments in the priority and to the recipients
identified pursuant to the Priority of Payments. In addition,  the Issuing
Lender agrees not to issue any Notice of Exclusive Control (as defined in the
Securities Account Control Agreement) unless an Event of Default has occurred
and is continuing. The Issuing Lender hereby authorizes any disposition of
property from the Surplus Account free of any security interest if, and only to
the extent that, such

 

43

--------------------------------------------------------------------------------


 

disposition is made, and the proceeds are applied, in accordance with the
Priority of Payments;

 

(iii)          all rights, if any, of the Borrower in (A) all Cash,
securities, Instruments and other property held or deemed to be held in any
express or constructive trust established pursuant to the terms of the
Reinsurance Agreement from time to time, and (B) all certificates and
Instruments, if any, from time to time representing any such express or
constructive trust or any property therein; provided, that such Lien and
security interest is subject in all cases and in every respect to the rights of
the Ceding Company in such rights;

 

(iv)          any and all of the following, whether now existing or hereafter
arising and wheresoever the same may be located: all rights of the Borrower
under the Transaction Documents to which it is a party, accounts (other than the
Regulatory Account and the Reinsurance Trust Account), chattel paper, deposit
accounts, documents, equipment, general intangibles, goods, instruments,
inventory, investment property, letters of credit, letter-of-credit rights,
payment intangibles, securities accounts and supporting obligations;

 

(v)           all other property or rights delivered or assigned by the Borrower
or on its behalf to the Issuing Lender from time to time under this Agreement or
otherwise, to secure or guarantee payment of the Secured Obligations; and

 

(vi)          to the extent not covered above, all products and proceeds of, and
all dividends, collections, earnings, accruals, and other payments with respect
to, any or all of the foregoing.

 

Section 7.03.          Perfection of Security Interest in Collateral.

 

(a)           Entitlement Holder.  The Borrower agrees that it is the sole
Entitlement Holder with respect to each Securities Account established
hereunder, and the Issuing Lender will have control (as defined in Section 9-104
of the UCC) over any deposit account established hereunder.

 

(b)           Further Assurances.  The Borrower hereby authorizes the Issuing
Lender to file all appropriate UCC filings, including financing or continuation
statements, in any jurisdiction and with any filing offices as the Issuing
Lender may determine, in its reasonable discretion, are necessary to perfect or
otherwise perfect the security interest granted to the Issuing Lender herein. 
The Borrower shall promptly prepare, file or record, such additional notices,
financing statements or other documents as the Issuing Lender may reasonably
request as necessary for the perfection of the security interests granted to the
Issuing Lender hereunder, such instruments to be in form and substance
reasonably satisfactory to the Issuing Lender.

 

Section 7.04.          Continuing Security Interest, Termination.

 

(a)           This Agreement shall create a continuing security interest in the
Collateral in favor of the Issuing Lender and shall remain in full force and
effect in accordance with its terms until all of the Secured Obligations are
paid or satisfied in full.

 

44

--------------------------------------------------------------------------------


 

(b)           The security interest created by this Agreement shall not be
considered satisfied by payment or satisfaction of any part of the Secured
Obligations to the Issuing Lender hereby secured but shall be a continuing
security interest and shall not be discharged, prejudiced or affected in any way
by time being given to the Borrower or by any other indulgence or concession to
the Borrower granted by the Issuing Lender, by the taking, holding, varying,
non-enforcement or release by the Issuing Lender of any other security for all
or any of the Secured Obligations, by any other thing done or omitted to be done
by the Issuing Lender or any other Person or by any other dealing or thing
including any variation of or amendment to any part of the Collateral and any
circumstances whatsoever that but for this provision might operate to discharge
any of the Secured Obligations or to exonerate or discharge the Borrower from
its obligations hereunder or otherwise affect the security interest hereby
created.

 

Section 7.05.          Protection of Collateral.

 

(a)           The Borrower shall take any action necessary to:

 

(i)            maintain or preserve any and all Liens created by this Agreement
on the Collateral (and the priorities thereof);

 

(ii)           perfect or protect the validity of the pledge of Collateral and
the Liens created by this Agreement;

 

(iii)          enforce, if commercially reasonable, any rights with respect to
the Collateral; and

 

(iv)          preserve and defend, if commercially reasonable, title to the
Collateral and the rights of the Issuing Lender in such Collateral against the
claims of all Persons.

 

Section 7.06.          Performance of Obligations.

 

(a)           The Borrower may contract with other Persons to assist it in
performing its duties under this Agreement, and any performance of such duties
by a Person identified to the Issuing Lender in an officer’s certificate of the
Borrower shall be deemed to be action taken by the Borrower.

 

(b)           The Borrower shall perform and observe all its obligations and
agreements contained in this Agreement, including, filing or causing to be filed
all documents required to be filed by the terms of this Agreement in accordance
with, and within the time periods provided for, in this Agreement and therein.

 

Section 7.07.          Power of Attorney.  The Borrower hereby irrevocably
appoints the Issuing Lender and any receiver, officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in fact with full
power and authority, in each case, to the maximum extent permitted by law, in
the name of the Borrower or the name of such attorney-in-fact, from time to time
in the Issuing Lender’s reasonable discretion for the purpose of taking such
action and executing such agreements, financing statements, continuation
statements, instruments and other documents, in the name of the Borrower, as
provided in this Agreement and as the Issuing

 

45

--------------------------------------------------------------------------------


 

Lender may reasonably deem necessary to perfect, promote and protect and enforce
the security interest of the Issuing Lender in the Collateral.  Notwithstanding
the foregoing or anything else in this Agreement to the contrary, the Issuing
Lender has no responsibility for the validity, perfection, priority or
enforceability of any Lien or security interest and shall have no obligation to
take any action to procure or maintain such validity, perfection, priority or
enforceability.  This power of attorney shall be irrevocable as one coupled with
an interest prior to the payment in full of all the obligations secured hereby
until all amounts due and payable hereunder have been finally and fully repaid
and the Letter of Credit is terminated.

 

Section 7.08.          No Pledge of Collateral to Others.  The Borrower shall
not (i) create, incur or suffer to exist, or agree to create, incur or suffer to
exist, or consent to cause or permit in the future (upon the happening of a
contingency or otherwise) the creation, incurrence or existence of any Lien on
the Collateral except for (a) Liens the validity of which are being contested in
good faith by appropriate proceedings, (b) Liens for Taxes that are not then due
and payable or that can be paid thereafter without penalty, (c) Liens otherwise
incurred in connection with borrowings permitted hereunder and made in the
ordinary course of business in accordance with the Borrower’s stated investment
objectives, policies and restrictions, (d) Liens in favor of the Issuing Lender
and (e) other Permitted Liens or (ii) sign or file under the UCC of any
jurisdiction any financing statement which names the Borrower as a debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement, except in each case any such Instrument solely
securing the rights and preserving the Lien of the Issuing Lender.

 

Section 7.09.          No Change in Borrower Name, Structure or Office.  The
Borrower will not change its name or jurisdictions of organization unless it has
taken such action in advance of such change or removal, if any, or change its
mailing addresses unless it has taken such action within fifteen (15) calendar
days of such change, in each case as is necessary to cause the security
interests of the Issuing Lender in the Collateral to continue to be perfected
without interruption.

 

Section 7.10.          Release of Collateral.  Upon the payment in full of all
Secured Obligations or upon the other circumstances specified in this Agreement,
all of the Collateral shall be released from the Liens created hereby, the
security interest created hereby and all rights of the Issuing Lender in such
Collateral shall cease, and any remaining amounts or assets held in the Cash
Collateral Account or Surplus Account shall be transferred to, or for the
account of, the Borrower, and all rights to the Collateral shall revert to the
Borrower or any other Person entitled thereto.  At such time, the Issuing Lender
will authorize the filing of appropriate termination statements and other
instruments and documents reasonably requested by the Borrower to terminate such
security interests.

 

Section 7.11.          Notice of Exclusive Control.  The Issuing Lender shall
not deliver a Notice of Exclusive Control (as defined in the Securities Account
Control Agreement) under the Securities Account Control Agreement unless an
Event of Default shall have occurred and be continuing.

 

46

--------------------------------------------------------------------------------

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01.          Events of Default.  If any of the following events
(“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to make any payment of an LOC
Reimbursement Obligation (including any applicable interest thereon),
immediately following the date on which, and to the fullest extent that, funds
become available in accordance with the Priority of Payments and the Payment
Restrictions, to the Issuing Lender under this Agreement or any other
Transaction Document to which it is a party and such failure to make payment
shall continue for two (2) Business Days; provided, that such failure shall not
constitute an Event of Default (A) in the case of any unpaid LOC Reimbursement
Obligations, such payment would cause the Borrower’s Total Adjusted Capital
following such payment to be less than [****] percent ([****]%) of its Company
Action Level Risk Based Capital and no Approval has been given by the Vermont
Commissioner in respect of such payment, or (B) if and to the extent the
Borrower fails to pay any such amounts when due at a time when the Market Value
of the assets (if any) in the Surplus Account equals zero;

 

(b)           the Borrower shall fail to pay when due any amount payable to the
Issuing Lender under this Agreement, or if in excess of $[****], any other
Transaction Documents to which it is a party (including the posting of
collateral and any applicable interest payments) other than any LOC
Reimbursement Obligation or any interest thereon, (i) with respect to the
payment of any Fees that are due and payable, immediately following the date on
which, and to the fullest extent that, funds become available in accordance with
the Priority of Payments and, with respect to the payment of any Fees which are
due and payable, such failure to make payment shall continue for two
(2) Business Days after the date due or, (ii) with respect to any payment
subject to this Section 8.01(b) other than the payment of any Fees which are due
and payable, immediately following the date on which, and to the fullest extent
that, funds become available in accordance with the Priority of Payments, and
such failure to make payment shall continue for five (5) Business Days after
written notice from the Issuing Lender; provided, that in the case of both
(i) and (ii), such failure shall not constitute an Event of Default if and to
the extent the Borrower fails to pay any such amounts when due at a time when
the Market Value of the assets (if any) in the Surplus Account equals zero;
provided, further, that in the case of (i), such failure shall not constitute an
Event of Default if the failure to pay is a result of the illegality,
unlawfulness or conflict with any applicable insurance law, rule or regulation
of the Borrower paying any Fee (or portion thereof) hereunder and the amount the
Borrower has failed to pay has been paid or satisfied by PLC under the PLC
Guaranty when required thereunder;

 

(c)           any representation or warranty made or deemed to be made by the
Borrower or the Ceding Company in any Transaction Document to which it is a
party shall prove to have been incorrect or untrue in any material respect when
made or deemed to be made, as the case may be;

 

(d)           a final non-appealable judgment or judgments for the payment of
money in excess of, in the aggregate, $[****] in the case of the Borrower or
$[****] in the case of the

 

47

--------------------------------------------------------------------------------


 

Ceding Company, to the extent not paid or covered by insurance, is rendered by
one or more Governmental Authorities against the Borrower or the Ceding Company,
as applicable, and that the same is not discharged, vacated, bonded or stayed
within ninety (90) calendar days;

 

(e)           except as otherwise set forth in Sections 8.01(a) or (b), the
Borrower shall fail to observe or perform, in any material respect, its
obligations pursuant to Article VI, and such failure shall continue for thirty
(30) calendar days after written notice from the Issuing Lender; provided,
however, that such thirty (30) calendar day grace period will not apply, to the
extent notice of such breach is required to be given under any section of
Article VI, in the event that the Borrower has provided the Issuing Lender
notice of such breach more than sixty (60) calendar days following the first day
on which the Borrower has knowledge of such breach;

 

(f)            the Ceding Company shall fail to observe or perform its
obligations in any material respect pursuant to Sections 2(d) (Draw
Certification Notice), 2(e) (Impermissible Draw) and 2(f) (Compliance) of the
Ceding Company Letter Agreement, and such failure shall continue for thirty (30)
calendar days after written notice from the Issuing Lender;

 

(g)           (i) any Transaction Document becomes illegal or it becomes
unlawful for the Borrower or the Ceding Company to perform their respective
obligations under this Agreement or any other Transaction Document to which it
is a party in any material respect or (ii) the performance of the Borrower’s
obligations under this Agreement or any other Transaction Document to which it
is a party conflicts with any applicable insurance law, rule or regulation in
any material respect, and, in each case, such obligations are not paid or
satisfied by PLC under the PLC Guaranty when required thereunder;

 

(h)           any transaction occurs, whether a merger, sale, asset sale or
otherwise, as a result of which the Borrower fails to be an Affiliate of the
Ceding Company or a direct Subsidiary of PLICO;

 

(i)            the Borrower or the Ceding Company shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or the Ceding Company or for a substantial part of any of their
respective assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
authorizing or effecting any of the foregoing;

 

(j)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or the Ceding Company, or their respective debts,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or the Ceding Company, and, in any such case, such proceeding or
petition shall continue undismissed for thirty (30) calendar days;

 

48

--------------------------------------------------------------------------------


 

(k)           The Issuing Lender’s lien on any material portion of the
Collateral shall cease to be, subject to the Permitted Liens, a valid first
priority perfected security interest;

 

(l)            PLC shall fail to pay (i) any amount in excess of $[****] payable
to or explicitly required to be made on behalf of the Borrower under the Tax
Sharing Agreement or the Special Tax Allocation Agreement within thirty (30)
calendar days from the date on which such payment was due and payable; or

 

(m)          the Tax Sharing Agreement or the Special Tax Allocation Agreement
shall be amended, there shall be a termination of the Special Tax Allocation
Agreement, or there shall be a termination of the rights of the Borrower with
respect to PLC and the obligations of PLC with respect to the Borrower under the
Tax Sharing Agreement, in each case without the prior written consent of the
Issuing Lender (such consent not to be unreasonably withheld) and such amendment
or termination adversely affects, in any material respect, the rights, remedies
or obligations of the Borrower under such agreement;

 

(n)           PLC shall fail to pay any amount in excess of $[****] payable to
the Borrower under the PLC Guaranty within three (3) Business Days from the date
on which such payment was due;

 

then, upon the occurrence and during the continuance of any Event of Default
(except in the case of item (iii) below which shall only apply with respect to
an Event of Default described in either Section 8.01(a) or (b)), subject to any
applicable grace period, the Issuing Lender may declare that (i) all LOC
Reimbursement Obligations and other amounts outstanding shall, at the option of
the Issuing Lender, accelerate and become immediately due and payable by the
Borrower from the available funds of the Borrower subject to the Priority of
Payments and, solely with respect to LOC Reimbursement Obligations, the Payment
Restrictions; (ii) the Borrower will be required to post cash collateral in an
amount equal to the undrawn face amount of the Letter of Credit, such collateral
to be paid as and when available with respect to the Borrower under item Eighth
of the Priority of Payments and to be held in the Cash Collateral Account;
(iii) the Issuing Lender may foreclose on the Collateral (but only, for the
avoidance of doubt, with respect to an Event of Default described in either
Section 8.01(a) or (b)); (iv) the Issuing Lender may enforce in the name of the
Borrower any rights of the Borrower under the Transaction Documents to which it
is a party to the extent permitted under the collateral assignment of such
rights set forth in Section 9.09; and (v) the Borrower shall cease to be allowed
to declare or pay any dividends (other than any Special Dividend). 
Notwithstanding the foregoing, the occurrence and continuation of an Event of
Default shall not impair or otherwise affect the Reinsurance Trustee’s right to
draw on the Letter of Credit in accordance with its terms (it being understood
that any assets of the Borrower pledged as collateral in accordance with
clause (ii) and foreclosed upon in accordance with clause (iii), of the
immediately preceding sentence shall be deemed to have been used to satisfy
amounts due and payable under the Reinsurance Agreement for purposes of
satisfying the condition to drawing on the Letter of Credit described in
Section 2.01(a)).

 

So long as the Letter of Credit shall remain outstanding, the Issuing Lender
shall hold the Cash Collateral Account, which account and all assets thereof
shall be held separate and apart from all its other assets and accounts in the
name of and subject to the control and

 

49

--------------------------------------------------------------------------------


 

dominion of the Issuing Lender, as cash collateral for the obligations of the
Borrower owing to the Issuing Lender hereunder.  Assets of the Cash Collateral
Account shall be Cash or Cash Equivalents, except as otherwise agreed by the
Borrower.  Upon the termination of the Letter of Credit in full, and the payment
in full of all secured obligations, the Issuing Lender shall release all funds
and investments held in the Cash Collateral Account to or upon the account of
the Borrower.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01.          Notices.  Except as otherwise provided herein and in the
case of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing (including by electronic transmission) and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
electronic mail with PDF attachment and confirmed by overnight courier service,
as follows:

 

Borrower:

 

Golden Gate IV Vermont Captive Insurance Company

 

 

c/o Marsh Management Services Inc.

 

 

100 Bank Street

 

 

Burlington, VT 05402

 

 

Fax: (802) 859-3550

 

 

 

 

 

with a copy to:

 

 

 

 

 

Protective Life Insurance Corporation

 

 

2801 Highway 280 South

 

 

Birmingham, AL 35223

 

 

Attention: General Counsel

 

 

Fax: (205) 268-3597

 

 

 

Ceding Company:

 

West Coast Life Insurance Company

 

 

2801 Highway 280 South

 

 

Birmingham, AL 35223

 

 

Attention: General Counsel

 

 

Fax: (205) 268-3597

 

 

 

Issuing Lender:

 

UBS AG, Stamford Branch

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attention: Banking Products Services

 

50

--------------------------------------------------------------------------------


 

 

 

with copies to:

 

 

 

 

 

UBS AG, Stamford Branch

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attention: Structured Fixed Income

 

 

Fax: (203) 719-2941

 

 

 

 

 

and

 

 

 

 

 

UBS AG, Stamford Branch

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

Attention: Fixed Income Legal

 

 

Fax: (203) 719-0680

 

 

 

 

Any party hereto may change its address (street or email) for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Section 9.02.          Waivers; Amendments.  Except as otherwise provided
herein, neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by each of the Borrower and the Issuing Lender.

 

Section 9.03.          Survival of Representations and Warranties.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement and issuance of the Letter of Credit.  Such
representations and warranties have been or may be relied upon by the Issuing
Lender regardless of any investigation made at any time by or on behalf of the
Issuing Lender.

 

Section 9.04.          Indemnity.  Irrespective of whether the LOC Commitment or
the Letter of Credit is terminated, the Borrower agrees to indemnify jointly and
severally the Issuing Lender and each Related Party of the Issuing Lender (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party arising out of, or as a result of any actual
claim, litigation, investigation or proceeding relating to (i) the execution or
delivery of this Agreement or the performance by the parties hereto of their
respective obligations hereunder or (ii) the Letter of Credit or any LOC
Disbursement regardless of whether any Indemnitee is a party thereto but
excluding in each case any actual or threatened claim, litigation, investigation
or proceeding solely among Indemnitees and/or Participants and/or Lender
Counterparties; provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence, bad faith or willful
misconduct of any Indemnitee; provided, further, that such indemnity shall be
subject to, and only payable in accordance with, the Priority of Payments and,
solely with respect to LOC Reimbursement Obligations, the Payment Restrictions,
including, without limitation, as may

 

51

--------------------------------------------------------------------------------


 

limit or restrict payment of any LOC Reimbursement Obligation or interest
thereon.  It is understood and agreed that, to the extent not precluded by a
conflict of interest, each Indemnitee shall endeavor to work cooperatively with
the Borrower with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment.  To the
extent reasonably practicable and not disadvantageous to any Indemnitee and in
the absence of any conflict of interest, a single counsel selected by the
Borrower, and approved by the Indemnitee, may be used.  Settlement of any claim
or litigation involving any material indemnified amount will require the
approvals of the Borrower (not to be unreasonably withheld) and the relevant
Indemnitee (not to be unreasonably withheld or delayed).

 

Section 9.05.          Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
(including, if applicable, any Affiliate of the Issuing Lender), except that
(y) the Borrower may not assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Issuing Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (z) the Issuing Lender may not assign
or otherwise transfer its rights or obligations under this Agreement except in
accordance with this Section 9.05.

 

(b)           Any assignment under this Agreement by the Issuing Lender, any
Assignee or any assignees thereof (each, an “Assignee”) to any Person that is
not an Affiliate of the Issuing Lender may only be made (i) pursuant to an
Assignment and Acceptance Agreement in the form of Exhibit E attached hereto,
(ii) to a Person that, at the time of such assignment, is an Eligible Bank that
is not on the Restricted List and (iii) with the prior written consent of the
Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned), and any attempted assignment in violation of this
Section 9.05(b) shall be void ab initio.

 

(c)           Any assignment under this Agreement by the Issuing Lender to any
Person that is an Affiliate of the Issuing Lender may only be made pursuant to
an Assignment and Acceptance Agreement in the form of Exhibit E attached hereto
and to a Person which, at the time of such assignment, (i) is an Eligible Bank
that is not on the Restricted List and (ii) has a financial strength rating from
S&P (or an equivalent rating by Moody’s or Fitch) which is equivalent to or
higher than the financial strength rating of the assigning Issuing Lender from
S&P (or an equivalent rating by Moody’s or Fitch), and any attempted assignment
in violation of this Section 9.05(c) shall be void ab initio.

 

(d)           Notwithstanding anything herein to the contrary, in no event shall
the Issuing Lender be released from its obligations under the Letter of Credit
prior to its termination, nor shall it cease to be a party hereto, nor shall it
cease to retain at least [****] percent ([****]%) of all rights, obligations,
assignments, participations, commitments and interests of the Issuing Lender
under this Agreement.

 

(e)           The Issuing Lender may, without the consent of the Borrower and
subject to Section 9.05(d), sell participations to one or more banks or other
entities (a “Participant”) in not more than eighty percent (80%) of the Issuing
Lender’s rights and obligations under this Agreement (including not more than
[****] percent ([****]%) of the LOC Commitment);

 

52

--------------------------------------------------------------------------------


 

provided, that (i) the Issuing Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Issuing Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower shall continue to deal solely and directly with the Issuing Lender in
connection with the Issuing Lender’s rights and obligations under this Agreement
and, for the avoidance of doubt, shall have no obligation pursuant to
Section 2.04 or 2.05 to pay any amount greater than the amount it would have
been required to pay had the Issuing Lender not sold such participation.  Any
agreement pursuant to which the Issuing Lender sells such a participation shall
provide that the Issuing Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement may provide that the Issuing
Lender will not, without the consent of the Required Participants, agree (A) to
reduce the principal amount due with respect to any LOC Reimbursement Obligation
or (B) to reduce the Drawn Rate.

 

(f)            The Issuing Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of the Issuing Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.05 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release the Issuing Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee
for the Issuing Lender as a party hereto.

 

Section 9.06.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Subject to Section 5.01, this Agreement
shall become effective when it shall have been executed by the parties hereto
and when the parties have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
with PDF attachment shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.07.          Governing Law; Jurisdiction.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each party hereto agrees that a final judgment in any

 

53

--------------------------------------------------------------------------------


 

such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement against any
other party or its properties in the courts of any jurisdiction.

 

Section 9.08.          Right of Setoff.  If any amount shall have become due and
payable by the Borrower hereunder, whether due to maturity, acceleration or
otherwise, the Issuing Lender is hereby authorized, at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Issuing Lender to or for
the credit or the account of the Borrower under this Agreement (other than any
amount payable under the Letter of Credit) against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by the Issuing Lender, irrespective of whether or not the Issuing Lender shall
have made any demand under this Agreement.  Without limiting or otherwise
affecting the provisions of the Letter of Credit, the Issuing Lender shall have
no right under any circumstances to set off or apply any amount payable under
the Letter of Credit against any obligation of or amount payable by the
Borrower, whether or not under this Agreement.  The rights of the Issuing Lender
under this Section 9.08 are in addition to any other rights and remedies which
the Issuing Lender may have.

 

Section 9.09.          Collateral Assignment of Rights.  The Borrower hereby
irrevocably collaterally assigns to the Issuing Lender (a) upon the occurrence
and during the continuance of an Event of Default, the right to enforce in the
name of the Borrower any right of the Borrower under the Transaction Documents
to which it is a party (other than this Agreement) and (b) upon the failure of
the Borrower to use its reasonable best efforts enforce its rights to compel
performance of required contractual obligations or to pursue remedies available
to it under the Transaction Documents to which it is a party (other than this
Agreement), in each case within seven (7) Business Days following receipt of
written notice from the Issuing Lender requesting such enforcement by the
Borrower and identifying the specific breach of the applicable Transaction
Document (other than this Agreement), the right to enforce in the name of the
Borrower and the right to compel performance of required contractual obligations
or remedies available to the Borrower under the applicable Transaction Document
(other than this Agreement) with respect to the identified breach, in connection
with which the Issuing Lender may pursue in the name of the Borrower (or direct
the Borrower to pursue) any such remedy.

 

Section 9.10.          Expenses.  Subject to Section 6.01(n), each party shall
pay its own expenses incurred in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the Transactions shall be consummated),
including any fees, charges and disbursements of any counsel in connection with
the enforcement or protection of its rights under this Agreement, including its
rights under this Section 9.10.

 

Section 9.11.          Further Assurances.  The Borrower agrees at its own cost
and expense, to do such further acts and things, and to execute and deliver such
additional instruments (including, without limitation, notices and agreements),
as the Issuing Lender may at any time reasonably request or as may be reasonably
necessary at any time in order better to preserve, insure and confirm the
rights, powers and remedies of the Issuing Lender hereunder.

 

54

--------------------------------------------------------------------------------


 

Section 9.12.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.          Confidentiality.  Each party to this Agreement agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to such party’s Affiliates’ directors,
officers, employees and agents (so long as such Affiliate is not on the
Restricted List), including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any Governmental
Authority or self-regulatory authority having or claiming jurisdiction over such
party or its representatives, (iii) to the extent required by applicable laws or
regulations (including securities laws and regulations) or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) by the Issuing Lender or a Participant to any Participant or counterparty
to a hedge transaction reasonably related to the transactions contemplated
hereby (a “Hedge Counterparty”), or to any prospective Participant or Hedge
Counterparty, in each case that is not on the Restricted List, subject to an
agreement containing confidentiality provisions that are either no less
restrictive than those found in this Section 9.13 or that are satisfactory to
the Borrower, in each case expressly inuring to the benefit of PLC and a copy of
which is promptly provided thereto and to the Issuing Lender (each such
agreement a “Confidentiality Agreement”), (vii) with the consent of the other
parties to this Agreement, (viii) to the extent the Information relates to the
tax treatment and any facts that may be relevant to the tax structure of the
Transactions, (ix) to the extent such Information (a) becomes publicly available
other than as a result of a breach of this Section 9.13 or (b) becomes available
to the such party or such party has no actual knowledge that the provision of
such information is in violation of a confidentiality restriction or (x) to any
Lender Counterparty not on the Restricted List, upon the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided, that such
Lender Counterparty enters into a Confidentiality Agreement and further agrees
such Information will not be used in a manner adverse to the Borrower.  For the
purposes of this Section 9.13, “Information” means all information received in
connection with this Agreement or the Transactions from another party to this
Agreement, or such party’s representatives or Affiliates, relating to such party
or Affiliate or such party’s or its Affiliate’s business, other than any such
information that is available on a nonconfidential basis prior to disclosure by
such party.

 

Section 9.14.          Special Dividend.  In the event the Ceding Company makes
any payment to the Borrower in excess of that required to be paid under the
express terms of the Reinsurance Agreement as a result of, or following, any
requirement or request of the Ceding Company’s domestic insurance regulator,
whether orally or in writing, therefor (a “Special Payment”), the Borrower
shall, notwithstanding anything herein to the contrary and to the maximum extent
permitted by law, be permitted to pay a dividend (a “Special Dividend”) in the
amount of the proceeds of such payment.

 

Section 9.15.          Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such

 

55

--------------------------------------------------------------------------------


 

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 9.15.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 9.16.          USA Patriot Act.  The Issuing Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that (i) identifies the
Borrower, (ii) includes the name and address of the Borrower and (iii) will
allow the Issuing Lender to identify the Borrower in accordance with the USA
Patriot Act.

 

Section 9.17.          Usury Savings Clause.  It is the intention of the parties
that all charges under or in connection with this Agreement and the LOC
Reimbursement Obligations, however denominated, and including (without
limitation) all interest, commitment fees, late charges and loan charges, shall
be limited to the maximum lawful interest rate, if any, that at any time and
from time to time may be contracted for, charged, or received under the laws
applicable to the Issuing Lender, which are presently in effect or, to the
extent allowed by law, under such applicable laws which hereafter be in effect
and which allow a higher maximum non-usurious interest rate than applicable laws
now allow (the “Maximum Lawful Amount”).  Such charges hereunder shall be
characterized and all provisions of this Agreement shall be construed as to
uphold the validity of charges provided for therein to the fullest possible
extent.  Additionally, all charges hereunder shall be spread over the full
permitted term of the LOC Reimbursement Obligations for the purpose of
determining the effective rate thereof to the fullest possible extent, without
regard to prepayment of or the right to prepay the LOC Reimbursement
Obligations.  If for any reason whatsoever, however, any charges paid or
contracted to be paid in respect of the LOC Reimbursement Obligations shall
exceed the Maximum Lawful Amount, then, without any specific action by the
Issuing Lender or the Borrower, the obligation to pay such interest and/or other
charges shall be reduced to the Maximum Lawful Amount in effect from time to
time and any amounts collected by the Issuing Lender or the Borrower that exceed
the Maximum Lawful Amount shall be applied to the reduction of the principal
balance of the LOC Reimbursement Obligations and/or refunded to the Borrower so
that at no time shall the interest or loan charges paid or payable in respect of
the LOC Reimbursement Obligations exceed the Maximum Lawful Amount.  This
provision shall control every other provision herein and in any and all other
agreements and instruments now existing or hereafter arising between the
Borrower and the Issuing Lender with respect to the LOC Reimbursement
Obligations.

 

Section 9.18.          Third Party Beneficiary.  The Ceding Company shall be a
third party beneficiary of Sections 2.01(c), 2.02(b) and 2.02(c).

 

[Remainder of page intentionally left blank.  Signature page to follow.]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GOLDEN GATE IV VERMONT CAPTIVE INSURANCE COMPANY,

 

as Borrower

 

 

 

By:

Richard J. Bielen

 

Name: Richard J. Bielen

 

Title: President

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Issuing Lender

 

 

 

By:

Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Associate Director

 

 

 

By:

Mary E. Evans

 

Name: Mary E. Evans

 

Title: Associate Director

 

Signature Page to the Reimbursement Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

BORROWER REPORTING DOCUMENTS

 

The Borrower Reporting Documents consist of:

 

(a)           Not later than sixty (60) calendar days after the end of each
fiscal year of the Borrower, a copy of the unaudited annual statutory financial
statements prepared in accordance with SAP, and not later than June 1 of each
calendar year for the Borrower’s preceding fiscal year, a copy of the audited
financial statements prepared in accordance with SAP.

 

(b)           Not later than April 10 after the end of each fiscal year of the
Borrower, an annual cashflow testing report by the Borrower’s Appointed Actuary
(as such may be appointed by the Borrower from time to time).

 

(c)           Not later than forty-five (45) calendar days after the end of each
of the four (4) quarterly periods of each fiscal year of the Borrower, a report
of actual to expected mortality claims and lapses by face amount and by policy
count with respect to the Reinsured Policies.

 

(d)           Not later than forty-five (45) calendar days after the end of each
of the four (4) quarterly periods of each fiscal year of the Borrower, the
applicable reserve amounts (including XXX Reserves, Economic Reserves, Gross
Premium Valuation Reserves and Claims Liability (each, as defined in the
Reinsurance Agreement) of the Borrower as at the end of such quarter.

 

(e)           Not later than forty-five (45) calendar days after the end of each
of the four (4) quarterly periods of each fiscal year of the Borrower,
information regarding risks insured with respect to the Reinsured Policies in
the same form as the seriatim policy detail outlined in Exhibit E of the
Reinsurance Agreement.

 

(f)           Not later than forty-five (45) calendar days after the end of each
of the first three (3) quarterly periods of each fiscal year of the Borrower,
the unaudited consolidated balance sheet and income statement (without
footnotes) of the Borrower as at the end of such quarter, in each case prepared
in accordance with SAP.

 

(g)          Not later than forty-five (45) calendar days after the end of each
of the first three (3) quarterly periods of each fiscal year of the Borrower,
and not later than sixty (60) calendar days after the end of each fiscal year of
the Borrower, information regarding the following items: Total Adjusted Capital,
Modified Total Adjusted Capital, deferred tax assets, asset valuation reserves,
the Letter of Credit in excess of Facility Reserves and Company Action Level
Risk Based Capital.

 

(h)          Not later than forty-five (45) calendar days after the end of each
of the four (4) quarterly periods of each fiscal year of the Borrower, a
settlement statement for the Reinsured Policies between the Ceding Company and
the Borrower.

 

Schedule 1-1

--------------------------------------------------------------------------------


 

(i)            Not later than twenty-five (25) calendar days after the end of
each of the twelve (12) monthly periods of each fiscal year of the Borrower, a
listing of the Borrower’s asset portfolio holdings containing details including,
without limitation, security name, book value, market value, ratings, weighted
average life, modified duration, coupon, interest payment frequency, book yield,
market yield and maturity date, to be supplemented by information contained in a
final report to be provided not later than sixty (60) calendar days after the
end of each of the first, second and third quarterly periods of each fiscal year
of the Borrower, and not later than seventy-five (75) calendar days after the
end of each of the fourth quarterly periods of each fiscal year of the Borrower.

 

(j)            Not later than fifteen (15) calendar days after the end of each
of the twelve (12) monthly periods of each fiscal year of the Borrower, a
listing of the Borrower’s asset portfolio holdings containing details including
CUSIP and par amount.

 

(k)           Within five (5) Business Days of delivery of any report delivered
to S&P, Moody’s or Fitch by the Borrower, a copy of such report, to the extent
the information has not been previously provided to the Issuing Lender.

 

(l)            Within five (5) Business Days of delivery or receipt, as
applicable, of any material report or notice delivered to any other party or
received from any other party under the Transaction Documents to which the
Borrower is a party, a copy of such report.

 

(m)          Within five (5) Business Days of receipt of any third party
actuarial report, opinion or review of the Borrower, a copy of such report.

 

(n)           Seven (7) Business Days prior notice of any proposed amendment to
the Reinsurance Agreement.

 

(o)           Within five (5) Business Days of submission or receipt of any
material correspondence relating to the Borrower to or from the Nebraska
Director or the Vermont Commissioner, a copy of such correspondence.

 

(p)           Within five (5) Business Days of any material permitted accounting
practice of the Borrower or other deviation from SAP that is proposed to be made
applicable, a copy of such proposed deviation.

 

(q)           Written notices for certain material events as identified in
Section 6.01(c) within the specified time periods.

 

(r)            Promptly after any internal underwriting audit of the Borrower
related to the Reinsurance Agreement, notice of such audit.

 

(s)           Not later than sixty (60) calendar days after the end of each of
the first, second and third quarterly periods of each fiscal year of the
Borrower, and not later than seventy-five (75) calendar days after the end of
each of the fourth quarterly periods of each fiscal year of the Borrower,
information regarding any payments made by the Borrower pursuant to the Priority
of Payments, including amounts paid in accordance with each individual item of
the Priority of Payments.

 

Schedule 1-2

--------------------------------------------------------------------------------


 

(t)            Not later than ninety (90) calendar days after September 30 of
each fiscal year of the Borrower, information regarding any Dividend Amount
payable by the Borrower, including details on Dividend Test and Dividend
Threshold calculations.

 

(u)           Not later than March 31, 2011, the first year gross annual premium
on the New Policies (as such term is defined in the Reinsurance Agreement).

 

Schedule 1-3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

DIVIDEND FORMULA

 

No dividends can be declared or paid for any calendar year beginning prior to
[****]. Thereafter, if the Dividend Test is satisfied, dividends, if any, in an
amount not to exceed the Dividend Amount, shall be declared by the Borrower by
December 31 (each such date, a “Dividend Declaration Date”) and paid by
January 30 of the following year (i.e., the first Dividend Declaration Date
would be [****] and such dividend would be required to be paid by the Borrower
by [****]).

 

The annual period for calculation of dividends in any given calendar year,
commencing in 2013, will start from October 1 of the prior calendar year and end
on September 30 of that calendar year (each such period, a “Dividend Year”),
with the first Dividend Year commencing [****]. Unless otherwise specified, the
Company Action Level Risk Based Capital and all other amounts will be calculated
as of September 30 of that calendar year (which is immediately prior to the
Dividend Declaration Date). [****].

 

If all of the following conditions are met, an annual dividend in an amount not
to exceed the Dividend Amount may be declared and paid, subject to
Section 6.01(j) and the Priority of Payments (such conditions, the “Dividend
Test”):

 

[****]

 

The “Dividend Threshold” means (i), plus (ii), plus (iii), where:

 

[****]

 

“Present Value” means present value calculations assuming a discount rate equal
to the lesser of (a) [****] percent ([****]%) per annum and (b) the weighted
average of the annualized realized net yield (net of defaults) of (x) the assets
of the Borrower (excluding the Letter of Credit and any amounts recorded as a
receivable by the Borrower in connection with the Funds Withheld Account) and
(y) the assets in the Funds Withheld Account, from the Closing Date, as
determined in accordance with SAP.

 

“Dividend Amount” means, in any Dividend Year, the excess, if any, of the lesser
of (i) and (ii) minus the Dividend Threshold, where:

 

i.                  Equals the aggregate book value of the Borrower’s assets
(excluding the Letter of Credit and including, for the avoidance of doubt, any
amounts recorded as a receivable by the Borrower in connection with the Funds
Withheld Account), as determined in accordance with applicable statutory
accounting principles, and

 

ii.               Equals the aggregate market value of the Borrower’s assets
(excluding the Letter of Credit and including, for the avoidance of doubt, any
amounts recorded as a receivable by the Borrower in connection with the Funds
Withheld Account),

 

Schedule 2-1

--------------------------------------------------------------------------------


 

provided, that, (a) if such calculation results in an amount that is zero or a
negative number, then the Dividend Amount will be zero, and (b) if the annual
actual to expected lapse rate (such expected lapse rate as reasonably determined
by the Borrower in good faith consistent with the methodologies and processes
set forth in Appendix I attached hereto) is less than [****] percent ([****]%)
but greater than [****] percent ([****]%) in the relevant Dividend Year, the
Dividend Amount payable will be [****] percent ([****]%) of the amount
calculated above.

 

The declaration and payment of a dividend shall be subject to the following
additional limitations:

 

i.                  The Dividend Amount in any Dividend Year shall not exceed
the following amounts:

 

[****]

 

ii.               Immediately following the payment of any dividend, the
Borrower shall maintain Modified Total Adjusted Capital at least equal to [****]
percent ([****]%) of the Borrower’s Company Action Level Risk Based Capital,
determined as of September 30 of the Dividend Year in respect of which such
dividend is paid, taking into account the payment of such dividend as if paid on
such September 30;

 

iii.            The Dividend Amount shall be reduced by the amount by which the
Nominal Expense Cap (as defined in the Transaction Expense Support Agreement)
applicable as of September 30 for such Dividend Year exceeds the Base Nominal
Expense Cap (as defined in the Transaction Expense Support Agreement) applicable
as of September 30 for such Dividend Year, unless the Borrower elects to waive
such excess amount for purposes of calculating the applicable Nominal Expense
Cap; and

 

iv.    In the event that any Benefit (as defined in the Special Tax Allocation
Agreement) generated by the Borrower is subject to limitations imposed by
Sections 382 or 383 of the Code (or any comparable provision of federal income
tax law or regulations), and as a result of such limitations, the amount of tax
payable by the Borrower for any year exceeds the amount that the Borrower would
have been required to pay had such limitations not been imposed, then,
notwithstanding any of the foregoing, a dividend will be declarable and payable
only to the extent the Dividend Amount exceeds the sum of (a) the excess of the
amount paid by the Borrower pursuant to the Tax Sharing Agreement and the
Special Tax Allocation Agreement for that year over the amount that the Borrower
would have been required to pay if such limitations had not been imposed and
(b) the then current “value” of the then unused Benefits generated by the
Borrower.  For purposes of this paragraph the “value” of the unused Benefits
generated by the Borrower at any time shall equal the sum of (y) the amount of
the then unused losses generated by the Borrower that are subject to the
limitations described above multiplied by the Tax Rate Percentage (as defined in
the Special Tax Allocation Agreement) plus (z) the amount of the then unused tax
credits generated by the Borrower that are subject to the limitations described
above.

 

Schedule 2-2

--------------------------------------------------------------------------------


 

The Borrower shall provide the Issuing Lender with supporting information, in
reasonable detail, relating to the calculation of the Dividend Amount.

 

The foregoing provisions of this Schedule 2 shall not apply to any Special
Dividend.

 

Schedule 2-3

--------------------------------------------------------------------------------


 

APPENDIX I TO THE DIVIDEND FORMULA

 

DESCRIPTION OF METHODOLOGIES AND PROCESSES FOR CALCULATING EXPECTED COVERED
BENEFITS AND EXPECTED LAPSE RATES

 

EXPERIENCE STUDY PROCESS

 

Overview

 

Golden Gate IV Vermont Captive Insurance Company (“GGIV”) Experience Studies
reflecting mortality and lapse activity on the Reinsured Policies (as defined in
the Reinsurance Agreement) will be produced on both quarterly and annual bases
to satisfy defined reporting obligations in the Reinsurance Agreement and
Reimbursement Agreement.  The Experience Studies will also be used for purposes
of determining any payments due between West Coast Life Insurance Company and
Protective Life Insurance Company (“PLICO”) under the Aggregate Stop Loss
Agreement as well as any dividend payments due from GGIV to PLICO. 
Actual/Expected calculations will be performed quarterly on a year-to-date basis
and on a cumulative basis where required by the Transaction Documents.

 

·                  Experience Study exposure periods will be defined in two
ways:

·                  Dividend Year Basis: 10/1/XXT — 9/30/ XXT+1

·                  Used for calculation of mortality and lapse A/E ratios for
purposes of the Stop Loss and dividend payment calculations

·                  Any payment due from Protective Life Corporation (“PLC”) to
GGIV under the Catastrophic Loss Support Agreement will also be determined on a
Dividend Year Basis

·                  For the initial year of the Transaction, the Dividend Year
Basis begins on the Effective Date and ends on 9/30/11

·                  The quarterly Experience Studies required under Schedule
1, Item (c) of the Reimbursement Agreement will be calculated on a Dividend Year
Basis

·                  Quarterly and Annual experience studies required under
Exhibit E of the Reinsurance Agreement will be provided on a Dividend Year Basis

·                  All studies will be on a YTD basis within a dividend year

·                  Calendar Year Basis: 1/1/ XXT — 12/31/ XXT

·                  Used for calculation of quarterly and annual A/E calculations
outlined in Exhibit E of the Reinsurance Agreement

·                  For the initial year of the Transaction, the Calendar Year
Basis begins on the Effective Date and ends on 12/31/10

·                  All studies will be on a YTD basis within a calendar year

 

·                  All mortality and lapse studies are performed using
PolySystems Measure to calculate the exposure and expected claim information.

 

Schedule 2-4

--------------------------------------------------------------------------------


 

·                  PolySystems Measure is an industry standard software package
used to generate experience studies

·                  Controlled environment that is auditable at a policy level

·                  Data sources that feed exposure and expected calculations

·                  Valuation files:

·                  Provided to Measure Team by the financial reporting valuation
team on a quarterly basis.

·                  Contain all active and terminated policies for the reported
quarter.

·                  Policy Detail History (“PDH”, which is a compilation of
quarterly valuation files) files:

·                  Contain all history for policies that were in force or
terminated since the Effective Date through current date for the policies
reinsured to GGIV

·                  Created by taking the valuation files and appending them to
previous quarter’s PDH files.

·                  Contain policy characteristics such as sex, risk, face
amount, termination reason, termination date, issue date, issue age, etc.

·                  Serve as the input files for PolySystems Measure

·                  Controls to ensure accuracy

·                  Valuation files fall under SOX compliance.

·                  Compliance measures incorporated into quarterly SOX
certification as part of PLC’s broader public reporting requirements

·                  PDH files are reconciled each quarter. The following items
are reconciled to extracts from the administrative systems, including the death
claim system.

·                  All terminations and termination dates (deaths, lapses,
surrenders, conversions, maturities, expiries, & declined claims)

·                  Active policies

·                  Face amounts

·                  Issue age and issue dates

·                  Decrement totals (actual claims and lapses) from experience
studies are tied back to decrements from the reconciliation.

·                  Definition of exposure

·                  Uniform Distribution of Deaths: Exposure starts from the
Effective Date of the Transaction

·                  Actual inforce at the beginning of the respective time period
is used as a starting point to capture experience that occurred during the 
period

·                  Exposure is calculated on a policy level basis within
PolySystems Measure

·                  Exposure on policies that do not terminate during the period
ends on the exposure end date

·                  For Mortality:

·                  Exposure on policies that terminate due to death during the
period ends on the next policy anniversary after the incurred date.

 

Schedule 2-5

--------------------------------------------------------------------------------


 

·                  If date of death is unknown at the time of study, notify date
is used until date of death is verified.

·                  Exposure on policies that terminate for reasons other than
death ends on the incurred date of the termination.

·                  Accounting method

·                  Exposure end date is defined as the date when the termination
was incurred (i.e., death claim reported on 11/30/2010 with a date of death of
6/30/2010 would have an exposure end date of 6/30/2010).

·                  No Lag

·                  Approach used for:

·                  Stop Loss A/E calculations

·                  Dividend Test (mortality calculations)

·                  Reimbursement Agreement reporting, Schedule 1, Item (c)

·                  Reinsurance Agreement Exhibit E: Dividend Year Basis
mortality studies

·                  Actuarial method

·                  Exposure end date is defined as the date when the termination
was incurred (i.e.  Death claim reported on 11/30/2010 with a date of death of
6/30/2010 would have an exposure end date of 6/30/2010)

·                  All studies using the Actuarial method will have a three
month lag.  This accounts for IBNR and lapse reinstatements.

·                  Approach used for:

·                  Reinsurance Agreement Exhibit E: Calendar Year Basis
mortality studies

·                  For Lapse:

·                  Uses the Actuarial method outlined above

·                  Exposure on policies that terminate due to lapse during the
period ends on the next policy anniversary after the incurred date.

·                  Exposure on policies that terminate for reasons other than
lapse ends on the incurred date of the termination

·                  Lapses are based on premium mode periods.  A policy has to
complete one premium period to be included in the study.  Exposure is based on
completed modal periods (i.e., monthly premium mode policy will show up in a
study after one month of exposure.  An annual mode policy would show up after
completing one year of exposure.)

·                  Approach used for:

·                  Dividend Test lapse calculations

·                  Reimbursement Agreement reporting, Schedule 1, Item (c)

·                  Reinsurance Agreement Exhibit E: Dividend Year and Calendar
Year lapse studies

·      Source of Actual Claims and IBNR

·                  Ledger:

·                  Actual deaths claims in the report come from the ledger.

 

Schedule 2-6

--------------------------------------------------------------------------------

 

·                  Totals are provided to the Measure Team by PLC’s Accounting
Department

·                  Totals are imported into Access database with Expected totals
and reported in an Excel pivot table.

·                  IBNR:

·                  Will be included in the actual death claims

·                  Source will be the ledger

·                  IBNR estimation process:

·                  Annually, updated historical claims information is obtained
from the claims system.

·                  Claims are reviewed, including date of death and date of
notification, and that information is used to update a claims lag study which
identifies level of claims that were incurred but not reported as of historical
valuation dates.

·                  For the same periods of time, expected mortality is obtained
from the Measure Team, and the IBNR claims are expressed as a percentage of
expected mortality for each period.

·                  The average of those percentages provides a way to estimate
IBNR claims for future periods based on the expected mortality for those
periods.

·                  Therefore during the course of the year, IBNR reserves change
in proportion to change in expected mortality.

·                  The percentage is reset annually based on updated claims
experience.

·                  Annual report (Reinsurance Agreement Exhibit E) death claims
will be provided by PolySystems.  These deaths are reconciled back to the death
claim administrative system.

 

·                  Calculation of Expected Mortality

·                  Expected mortality calculations use the same assumptions
outlined in the Milliman Chicago actuarial report dated October 20, 2010
(“Milliman Report”) and attached under Exhibit A to this report; these rates
vary by duration

·                  Quarterly adjustments to the inforce starting point are made
to reflect actual mortality and lapse experience during the period.

·                  Source of Mortality Rate of Death (“Qx”):  The Qx for the
experience studies is coded in PolySystems to mirror the mortality assumptions
used in the Milliman Report.  The coding is maintained by the valuation team and
is replicated by the Measure Team.

·                  Qx factors increase on policy anniversary date; this
methodology is consistently applied in both the Milliman modeling and
PolySystems coding

·                  Application to exposure:

·                  Calculated by PolySystems

·                  Exposure is always based on face amount less YRT reinsurance.

·                  In the case of policies that end in death, the exposure is
defined to continue until the next policy anniversary.

 

Schedule 2-7

--------------------------------------------------------------------------------


 

·                  In the case of policies that end in lapse, the exposure ends
on the effective date of the lapse.

·                  In the event of lapse and subsequent reinstatement, the
exposure is considered to be continuous.

·                  Policies that do not terminate during the study get full
exposure for the exposure period.

·                  Face Amount Exposure (“FAE”) is calculated on a policy
duration basis; mathematically, FAE equals:

·                  (Direct Face Amount — YRT Ceded Face Amount) * Policy
Exposure

·                  Where, Policy Exposure = Number of Months in Exposure Period

·                  Months may be either integers or fractional amounts depending
on policy issue date and anniversary date-

·                  PolySystems Measure assumes 360 day calendar year

·                  Poly translates annual Qx (“aqx”) to a monthly Qx (“mqx”)

·                  mqx = 1 — (1-aqx)^(1/12)

·                  PolySystems Measure calculates exposure according to exposure
begin and end date

·                  Formulaic Calculation of Expected Mortality

·                  Expected mortality is calculated at a policy level; policy
level results are added together to create the aggregate expected mortality
result

·                  Expected Mortality (Policy Level) = mqx * FAE

·                  Expected Mortality (Aggregate Level) =

[g222272ke15i001.gif]

·                  However, if the policy changes from duration “D” to duration
“D+1” (i.e., passes an anniversary) during the Experience Year or Partial
Experience Year, the Expected Mortality (Aggregate Level) =:

[g222272ke15i002.gif]

·                  Calculations are performed on an Experience Year-to-date
basis (or Calendar Year-to-date basis, depending on the intended purpose) to
account for policies in grace that ultimately lapsed and late reported deaths

·                  Reporting of total expected

·                  PolySystems Measure produces output files that contain policy
level detail information which includes exposure, expected, claim count, and
exposed count.

·                  These output files are summed together in an Access database
and linked to by an Excel pivot table.

·                  Calculation of Actual Mortality

·                  Tracked on an incurred basis using the Accounting method
outlined above

 

Schedule 2-8

--------------------------------------------------------------------------------


 

·                  Actual Mortality = Paid Claims + ∆IBNR + ∆Pending Liability
(includes Pended and Resisted claims)

·                  Pended claims include reported but not paid claims

·                  Calculated net of Existing Reinsurance (as defined in the
Reinsurance Agreement).  For the avoidance of doubt, the Reinsured Policies
assumed by the Ceding Company under the PLICO/WCL Reinsurance Agreement are
ceded by PLICO, and assumed by the Ceding Company, net of Existing Reinsurance
(as defined in the PLICO/WCL Reinsurance Agreement).

·                  Calculation of Expected Lapse

·                  Expected lapse calculations use the same assumptions outlined
in the Milliman Report and also attached under Exhibit B to this report; these
rates vary by duration

·                  Quarterly adjustments to the inforce starting point are made
to reflect actual mortality and lapse experience during the period (i.e. grace
policies that lapsed and late reported deaths)

·                  Source of Lapse Rate:  The lapse rate for the experience
studies is coded in PolySystems to mirror the lapse assumptions used in the
Milliman Report.  The coding is maintained by the valuation team and is
replicated by the Measure Team.

·                  Application to exposure:

·                  Calculated by PolySystems

·                  Exposure is calculated on a policy duration basis; the
mathematical FAE calculation is identical to the one outlined above

·                  PolySystems Measure assumes 360 day calendar year

·                  PolySystems Measure translates annual lapse rates (La)
provided in the Milliman Report to monthly lapse rates (Lm)

·                  Lm = 1 — (1 - La)^(1/12)

·                  PolySystems Measure calculates exposure according to exposure
begin and end date

·                  Formulaic Calculation of Expected Lapse

·                  Expected lapse is calculated at a policy level; policy level
results are added together to create the aggregate expected lapse result

·                  Expected Lapse (Policy Level) = Lm * Exposure

·                  Expected Lapse (Aggregate Level) =

[g222272ke15i003.gif]

·                  However, if the policy changes from duration “D” to duration
“D+1” (i.e., passes an anniversary) during the Experience Year or Partial
Experience Year, the Expected Lapse (Aggregate Level) =:

[g222272ke15i004.gif]

 

Schedule 2-9

--------------------------------------------------------------------------------


 

·                  Calculations are performed on an Experience Year-to-date
basis (or Calendar Year-to-date basis, depending on the intended purpose)

·                  Reporting of total expected

·                  PolySystems Measure produces output files that contain policy
level detail information which includes exposure, expected, lapse count, and
exposed count.

·                  These output files are summed together in an Access database
and linked to by an Excel pivot table.

·                  Three month lag is used to account for policies in grace that
ultimately lapsed and late reported deaths

 

·                  Calculation of Actual Lapse

·                  Actual lapses will come from PolySystems

·                  All lapse decrements and lapse face amounts are verified
against the administrative system

·                  Do not include any policies that are in the “Grace” period

·                  Shock lapses will be shown separately from level period
lapses

·                  Three month lag is used to account for policies in grace that
ultimately lapsed and late reported deaths

·                  For example, a lapse report using 9/30/11 inforce data will
include actual lapse activity that occurred during the four quarters beginning
7/1/10 through 6/30/11

 

Schedule 2-10

--------------------------------------------------------------------------------


 

APPENDIX I (continued)
Exhibit A

 

Mortality Assumptions

 

On the Closing Date, each party will receive two (2) copies of a CD with
identical contents detailing the mortality assumptions.  Each CD will contain
four Microsoft Excel Files:

 

[****]

 

Schedule 2-11

--------------------------------------------------------------------------------


 

APPENDIX I (continued)

 

Exhibit B

 

Lapse Assumptions

 

[****] CONTENTS OF TABLE BELOW OMITTED

 

 

 

Lapse Rate Beyond Level Premium Period (N)

 

Lapse at End 
of Year

 

Premium Increase (First ART Premium as Multiple of Level Term Premium)(x)

 

 

0 < x < 2.5

 

2.5 < x < 5

 

5 < x < 7.5

 

7.5 < x < 10

 

10 < x <
12.5

 

12.5 < x <
15

 

15 < x < 20

 

x> 20

 

N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N+1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N+2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N+3 and later

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[****]

 

Schedule 2-12

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

SCHEDULED LETTER OF CREDIT AMOUNT

 

Scheduled LOC Increase Date

 

Scheduled Letter of Credit
Amount

 

Scheduled LOC 
Increase Amount

 

December 10, 2010

 

$

270,000,000

 

N/A

 

March 15, 2011

 

$

315,000,000

 

$

45,000,000

 

June 15, 2011

 

$

365,000,000

 

$

50,000,000

 

September 15, 2011

 

$

415,000,000

 

$

50,000,000

 

December 15, 2011

 

$

455,000,000

 

$

40,000,000

 

March 15, 2012

 

$

505,000,000

 

$

50,000,000

 

June 15, 2012

 

$

555,000,000

 

$

50,000,000

 

September 15, 2012

 

$

595,000,000

 

$

40,000,000

 

December 15, 2012

 

$

625,000,000

 

$

30,000,000

 

March 15, 2013

 

$

655,000,000

 

$

30,000,000

 

June 15, 2013

 

$

675,000,000

 

$

20,000,000

 

September 15, 2013

 

$

690,000,000

 

$

15,000,000

 

December 15, 2013

 

$

700,000,000

 

$

10,000,000

 

March 15, 2014

 

$

715,000,000

 

$

15,000,000

 

June 15, 2014

 

$

730,000,000

 

$

15,000,000

 

September 15, 2014

 

$

740,000,000

 

$

10,000,000

 

December 15, 2014

 

$

750,000,000

 

$

10,000,000

 

March 15, 2015

 

$

760,000,000

 

$

10,000,000

 

June 15, 2015

 

$

770,000,000

 

$

10,000,000

 

September 15, 2015

 

$

770,000,000

 

N/A

 

December 15, 2015

 

$

780,000,000

 

$

10,000,000

 

March 15, 2016

 

$

780,000,000

 

N/A

 

June 15, 2016

 

$

790,000,000

 

$

10,000,000

 

September 15, 2016

 

$

790,000,000

 

N/A

 

December 15, 2016

 

$

790,000,000

 

N/A

 

March 15, 2017

 

$

790,000,000

 

N/A

 

June 15, 2017

 

$

790,000,000

 

N/A

 

September 15, 2017

 

$

790,000,000

 

N/A

 

December 15, 2017

 

$

785,000,000

 

N/A

 

March 15, 2018

 

$

785,000,000

 

N/A

 

June 15, 2018

 

$

780,000,000

 

N/A

 

September 15, 2018

 

$

780,000,000

 

N/A

 

December 15, 2018

 

$

770,000,000

 

N/A

 

March 15, 2019

 

$

770,000,000

 

N/A

 

June 15, 2019

 

$

765,000,000

 

N/A

 

September 15, 2019

 

$

760,000,000

 

N/A

 

December 15, 2019

 

$

755,000,000

 

N/A

 

March 15, 2020

 

$

750,000,000

 

N/A

 

 

Schedule 3-1

--------------------------------------------------------------------------------


 

June 15, 2020

 

$

745,000,000

 

N/A

 

September 15, 2020

 

$

740,000,000

 

N/A

 

December 15, 2020

 

$

735,000,000

 

N/A

 

March 15, 2021

 

$

730,000,000

 

N/A

 

June 15, 2021

 

$

720,000,000

 

N/A

 

September 15, 2021

 

$

710,000,000

 

N/A

 

December 15, 2021

 

$

700,000,000

 

N/A

 

March 15, 2022

 

$

690,000,000

 

N/A

 

June 15, 2022

 

$

680,000,000

 

N/A

 

September 15, 2022

 

$

670,000,000

 

N/A

 

 

Schedule 3-2

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

RESTRICTED LIST

 

The restricted list includes each of the following companies and their
affiliates.

 

[****]

 

Schedule 4-1

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FINANCIAL AND ACTUARIAL PROJECTIONS AND MODELING INFORMATION

 

The Milliman Report with respect to the Reinsured Policies

 

Information provided to UBS

·                  10/15/2010 Submission via FTP

·                  Experience Studies on the subject block relating to lapse and
mortality

·                  PLICO and WCL 2007, 2008, 2009 Annual Statements and the
respective 2Q2010 Quarterly Statements

·                  Seriatim Data on the subject block

·                  10/19/2010 Submission via FTP

·                  Milliman CHI projection output

·                  Files provided to Milliman NY relating to Underwriting,
mortality, rate tables, lapses, block demographics, and seriatim data

·                  PLC Memo dated 10/15/2010 [****]

·                  PLC Memo dated 10/18/2010 [****]

·                  Files provided to Milliman NY [****]

·                  Files provided to Milliman NY [****]

·                  Files provided to Milliman NY relating to X Factor Memoranda

·                  Files provided to Milliman NY relating to mortality and lapse
assumption revisions since 3Q2009

·                  10/21/2010 Submission via FTP

·                  Milliman CHI report and projections

·                  10/22/2010 Submission via FTP

·                  [****]

·                  10/23/2010 Submission via e-mail

·                  10/23/2010 update to Milliman CHI projections

·                  10/25/2010 Submission via FTP

·                  [****]

·                  10/26/2010 Submission via FTP

·                  PLC Memo regarding term mortality assumptions

·                  10/26/2010 Submission via e-mail

·                  Information regarding subject block 2010 claims[****]

·                  10/27/2010 Submission via FTP

·                  Select Factor Rates[****]

·                  Updated Milliman CHI projection

·                  10/28/2010 Submission via FTP

·                  Updated Milliman Report — redline version

·                  PLC Memo dated 10/27/2010 [****]

·                  10/29/2010 Submission via FTP

·                  [****]

·                  11/2/2010 Submission via FTP

·                  Calculation data and memo from Milliman CHI [****]

·                  11/15/2010 Submission via FTP

·                  Final version of Milliman CHI report dated 10/20/2010

 

Schedule 5-1

--------------------------------------------------------------------------------


 

Information provided to Milliman NY

·                  10/15/2010 Submission via FTP

·                  PLC Memo dated 10/15/2010 [****]

·                  Experience studies relating to mortality and lapse

·                  Information relating to the subject block demographics

·                  [****]

·                  10/18/2010 Submission via FTP

·                  PLC Memo dated 10/18/2010[****]

·                  Product information regarding plan codes and pricing
assumptions

·                  Reinsurance treaties, rates, and pay percentages on the
subject block

·                  [****]

·                  PLC Memo Dated 10/18/2010 [****]

·                  10/19/2010 Submission via FTP

·                  PLC Memo dated 10/19/2010 [****]

·                  10/21/2010 Submission via FTP

·                  Milliman CHI report and projections

·                  10/23/2010 Submission via FTP

·                  10/23/2010 update to Milliman CHI projections

·                  10/25/2010 Submission via FTP

·                  [****]Swiss

·                  10/26/2010 Submission via FTP

·                  PLC Memo regarding term mortality assumptions

·                  10/27/2010 Submission via FTP

·                  [****]

·                  10/28/2010 Submission via FTP

·                  Updated Milliman Report — redline version

·                  PLC Memo dated 10/27/2010 [****]

·                  [****]

·                  10/29/2010 Submission via FTP

·                  [****]

·                  11/15/2010 Submission via FTP

·                  Final version of Milliman CHI report dated 10/20/2010

 

Information provided to Libby Reinhart in association with her November 2010
underwriting audit

·                  10/18/2010 Submission via e-mail

·                  [****]

·                  10/20/2010 Submission via CDROM

·                  Internal Audit Reports

·                  [****]

·                  Underwriting Procedural Guidelines

·                  Third Party Underwriting Audits and Questionnaires

·                  10/21/2010 Submission via e-mail

·                  Subject block claim listing and policy information

·                  PLICO Internal Audit Underwriting Report

·                  10/22/2010 Submission via e-mail

·                  [****]

·                  11/4/2010 Submission via e-mail

·                  [****]

 

Schedule 5-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DRAW CERTIFICATION NOTICE

 

FORM OF DRAW CERTIFICATION NOTICE

 

To:

UBS AG, Stamford Branch

 

299 Park Avenue, 26th Floor
New York, NY 10171
Attention: Letter of Credit Services

 

Re: Reimbursement Agreement, dated as of December 10, 2010, as amended,
restated, modified or supplemented from time to time (the “Reimbursement
Agreement”), between Golden Gate IV Vermont Captive Insurance Company, a special
purpose financial captive insurance company incorporated under the laws of the
State of Vermont (the “Borrower”) and UBS AG, Stamford Branch, as issuing lender
(such issuing lender or its successor or permitted assign, the “Issuing
Lender”), and Letter of Credit No. [·] issued under the Reimbursement Agreement.

 

This Draw Certification Notice (this “Notice”) is issued by the undersigned West
Coast Life Insurance Company or any successor by operation of law thereof,
including, without limitation, any liquidator, rehabilitator, receiver or
conservator (the “Ceding Company”) under the Issuing Lender’s Letter of Credit
No. [·], in connection with a draw requested by the Reinsurance Trustee, as
beneficiary under the Letter of Credit (the “Beneficiary”).  Unless otherwise
defined herein, terms defined in the Reimbursement Agreement and used herein
shall have the meanings given to them in the Reimbursement Agreement.

 

The Beneficiary is drawing $[·] under the Letter of Credit (the “Requested
Amount”) in connection with this Notice.

 

The undersigned, [Name], as [Title](1) of the Ceding Company hereby certifies to
the Issuing Lender that as of the date of this Notice:

 

(a)           The Requested Amount is required to be obtained by the Beneficiary
for the payment of Covered Benefits or Claims Expenses (each as defined in the
Reinsurance Agreement) now due and payable under the Reinsurance Agreement.

 

(b)           All assets in the Reinsurance Trust Account and any funds held in
any account established pursuant to Section 6.6(a) of the Reinsurance Agreement
have previously been used to satisfy amounts due and payable under the
Reinsurance Agreement or released pursuant to Section 7.3(c) of the Reinsurance
Agreement or Section 2 of the Reinsurance Trust Agreement.

 

--------------------------------------------------------------------------------

(1)  Officer must be a Responsible Officer of the Ceding Company, i.e. the Chief
Executive Officer, President, Chief Financial Officer, Chief Accounting Officer,
Treasurer, Assistant Treasurer or Controller.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(c)           No assets remain in the Surplus Account.

 

(d)           Since the date that is one calendar year prior to the date of this
Notice, no assets with a Market Value in excess of $[****] have been transferred
from the Surplus Account other than to the extent permitted to be transferred
pursuant to the Priority of Payments, unless (A) despite such assets being
transferred in the incorrect order of priority, such transfer would have been
otherwise permitted pursuant to the Priority of Payments at the time of such
transfer or at any subsequent time thereafter or (B) such impermissibly
transferred assets have been returned to the Surplus Account or replaced in the
Surplus Account with Eligible Assets having a Market Value equal to those that
were impermissibly transferred on or prior to the date hereof.

 

(e)           Since the Closing Date, the Borrower has existed and, as of the
date of this Notice, exists, as a separate entity and has not been substantively
consolidated with another entity.

 

(f)            As of the date of this Notice, the Reinsurance Agreement remains
in full force and effect.

 

(g)           As of the date of this Notice, there is no continuing failure by
PLC to pay any amount in excess of $[****] payable to or explicitly required to
be paid on behalf of the Borrower under the Tax Sharing Agreement or the Special
Tax Allocation Agreement within thirty (30) calendar days from the date on which
such payment was due and payable.

 

(h)           [Since the Closing Date, there has been no amendment of the Tax
Sharing Agreement or the Special Tax Allocation Agreement and there has not been
a termination of the Special Tax Allocation Agreement or a termination of the
rights of the Borrower with respect to PLC and the obligations of PLC with
respect to the Borrower under the Tax Sharing Agreement, in each case, as to
which the Issuing Lender’s consent is required under Section 6.01(h)(i)(y) of
the Reimbursement Agreement.]/[Since the Closing Date, there has been an
amendment of the Tax Sharing Agreement or the Special Tax Allocation Agreement
or a termination of the Special Tax Allocation Agreement or a termination of the
rights of the Borrower with respect to PLC or the obligations of PLC with
respect to the Borrower under the Tax Sharing Agreement, in each case, as to
which the Issuing Lender’s consent was or is required under
Section 6.01(h)(i)(y) of the Reimbursement Agreement and [the Issuing Lender’s
consent has been obtained]/[the Issuing Lender has unreasonably withheld its
consent]/[the Issuing Lender is unreasonably delaying its consent].](2)

 

--------------------------------------------------------------------------------

(2)  Select as applicable.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Notice as of
the          day of         ,         .

 

 

 

West Coast Life Insurance Company,

 

 

as the Ceding Company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INVESTMENT GUIDELINES

 

Any capitalized terms used in these Investment Guidelines but not defined herein
shall have the meanings assigned thereto in the Reimbursement Agreement.

 

All assets held in the Regulatory Account shall be invested solely in Cash or
Cash Equivalents.

 

[****]

 

All assets (other than the Letter of Credit) held in the Surplus Account and the
Reinsurance Trust Account shall be invested solely in Eligible Assets (as
defined below).

 

“Eligible Assets” means, subject to the limitations set forth below and except
as otherwise agreed between the Ceding Company and the Issuing Lender, [****]

 

Eligible Assets will be subject to the following limitations:

 

[****]

 

Where:

 

(i)            “Maximum Sector Limit” means the maximum ratio (expressed as a
percentage) of the book value of the relevant Eligible Asset to the book value
of all Eligible Assets at the time of the relevant Eligible Asset purchase, and

 

(ii)           “Maximum Tenor Limit” means the relevant date equal to the stated
number of years from the date of the Agreement.

 

In a given year, the weighted average modified duration of all assets will be:

 

Year

 

Maximum
Modified
Duration

2011

 

[****]

2012

 

[****]

2013

 

[****]

2014

 

[****]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

2015

 

[****]

2016 and thereafter

 

[****]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Reinsurance agreement

 

[Provided Separately]

 

Exhibit C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF LETTER OF CREDIT

 

ISSUING LENDER:

 

UBS AG, STAMFORD BRANCH

 

299 PARK AVENUE, 26TH FLOOR

FOR INTERNAL IDENTIFICATION

NEW YORK, NY 10171

PURPOSES ONLY

 

 

 

APPLICANT:
Golden Gate IV Vermont Captive
Insurance Company

BENEFICIARY:

 

REINSURANCE TRUSTEE

 

THE BANK OF NEW YORK MELLON
101 BARCLAY STREET
MAILSTOP: 101-0850
NEW YORK, NEW YORK 10286
ATTENTION: INSURANCE TRUST
& ESCROW GROUP

 

 

IRREVOCABLE LETTER OF CREDIT NO. [·]

 

 

DEAR SIR OR MADAM:

 

WE, UBS AG, STAMFORD BRANCH, HEREBY ESTABLISH THIS LETTER OF CREDIT (“LETTER OF
CREDIT” OR “CREDIT”), AT THE REQUEST OF GOLDEN GATE IV VERMONT CAPTIVE INSURANCE
COMPANY (“ACCOUNT PARTY”), IN YOUR FAVOR AS BENEFICIARY, EFFECTIVE AT THE ISSUE
DATE, FOR DRAWINGS UP TO THE SCHEDULED LETTER OF CREDIT AMOUNT. THIS LETTER OF
CREDIT IS ISSUED BY UBS AG, STAMFORD BRANCH, AND IS PRESENTABLE AND PAYABLE AT
OUR OFFICE AT 299 PARK AVENUE, 26TH FLOOR, NEW YORK, NEW YORK 10171, ATTENTION
LETTER OF CREDIT SERVICES AND EXPIRES AT OUR CLOSE OF BUSINESS ON DECEMBER 30,
2022 (THE “EXPIRY DATE”). THIS CREDIT CANNOT BE REDUCED OR REVOKED WITHOUT THE
BENEFICIARY’S CONSENT.  THE AMOUNT AVAILABLE FOR PAYMENT UNDER THIS LETTER OF
CREDIT AT ANY TIME SHALL BE THE SCHEDULED LETTER OF CREDIT AMOUNT (AS DEFINED
BELOW) AT SUCH TIME MINUS THE SUM OF ALL PAYMENTS MADE HEREUNDER TO THE
BENEFICIARY.

 

THE TERM “BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

THE “SCHEDULED LETTER OF CREDIT AMOUNT” FOR ANY PERIOD SHALL BE THE SCHEDULED
LETTER OF CREDIT AMOUNT SET FORTH IN THE ATTACHED ANNEX I FOR SUCH PERIOD;
PROVIDED THAT IF WE, UBS AG, STAMFORD BRANCH, SEND TO THE BENEFICIARY A
NON-INCREASE NOTICE AS HEREINAFTER PROVIDED, THE “SCHEDULED LETTER OF CREDIT
AMOUNT” SHALL BE AND REMAIN THEREAFTER THE SCHEDULED LETTER OF CREDIT AMOUNT SET
FORTH IN THE ATTACHED ANNEX I AS IN EFFECT DURING THE PERIOD IN WHICH THE
NON-INCREASE NOTICE WAS SENT, REGARDLESS OF FURTHER SCHEDULED LETTER OF CREDIT
AMOUNTS SET FORTH IN THE ATTACHED ANNEX I.

 

WE, UBS AG, STAMFORD BRANCH, HAVE THE OPTION TO SEND TO THE BENEFICIARY A
NON-INCREASE NOTICE, SUBSTANTIALLY IN THE FORM OF SCHEDULE A HERETO, WHICH THEN
MAINTAINS THE THEN-CURRENT SCHEDULED LETTER OF CREDIT AMOUNT.  SUCH NOTICE SHALL
BE SENT BY REGISTERED MAIL, REPUTABLE COURIER OR HAND DELIVERY AT LEAST FIVE
(5) CALENDAR DAYS PRIOR TO THE END OF THE PERIOD FOR THE THEN-CURRENT SCHEDULED
LETTER OF CREDIT AMOUNT.

 

WE HEREBY UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT(S) DRAWN ON
US, INDICATING OUR LETTER OF CREDIT NO. [·], FOR ALL OR ANY PART OF THIS CREDIT
UPON PRESENTATION OF (A) YOUR SIGHT DRAFT(S) DRAWN ON US AND (B) A DRAW
CERTIFICATION NOTICE BY WEST COAST LIFE INSURANCE COMPANY IN THE FORM OF
SCHEDULE B HERETO, WHICH MUST BE COMPLETED, ESPECIALLY PARAGRAPH H THEREOF, AS
APPROPRIATE, DATED THE DATE OF SUCH SIGHT DRAFT, IN EACH CASE AT OUR OFFICE
SPECIFIED IN PARAGRAPH ONE ABOVE ON OR BEFORE THE EXPIRY DATE HEREOF.  IF THE
APPLICABLE EXPIRY DATE IS NOT A BUSINESS DAY, DRAWING MAY BE MADE NOT LATER THAN
THE NEXT IMMEDIATELY FOLLOWING BUSINESS DAY.  ONLY THE BENEFICIARY MAY MAKE
DRAWINGS UNDER THIS LETTER OF CREDIT AND ALL SIGHT DRAFTS MUST BE MARKED: “DRAWN
UNDER UBS AG, STAMFORD BRANCH, LETTER OF CREDIT NO. [·]”.  OTHER THAN YOUR SIGHT
DRAFT(S) AND THE DRAW CERTIFICATION NOTICE(S) BY WEST COAST LIFE INSURANCE
COMPANY, NO OTHER DOCUMENT(S) NEED BE PRESENTED BY THE BENEFICIARY.

 

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, REQUIREMENT OR QUALIFICATION. THE OBLIGATION OF UBS AG, STAMFORD
BRANCH UNDER THIS LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF UBS AG,
STAMFORD BRANCH, AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT
THERETO OR UPON OUR ABILITY TO PERFECT A LIEN, SECURITY OR ANY OTHER
REIMBURSEMENT.

 

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND THIS
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY
REFERENCE TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN
WHICH THIS LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT
RELATES,

 

Exhibit D-2

--------------------------------------------------------------------------------


 

AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE
ANY DOCUMENT, INSTRUMENT OR AGREEMENT.

 

WE UNDERTAKE TO HONOR ANY SIGHT DRAFT(S) PRESENTED UNDER THIS LETTER OF CREDIT,
PROVIDED SUCH DRAFT(S) AND ACCOMPANYING DRAW CERTIFICATION NOTICE(S) CONFORM TO
THE TERMS AND CONDITIONS HEREOF.

 

THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE  UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDIT (2007 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 600 (“UCP”) AS INTERPRETED UNDER THE LAWS OF THE STATE
OF NEW YORK; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE PROVISIONS OF
ARTICLE 36 OF THE UCP, IF THIS LETTER OF CREDIT EXPIRES DURING AN INTERRUPTION
OF BUSINESS (AS DESCRIBED IN ARTICLE 36 OF THE UCP), UBS AG, STAMFORD BRANCH
AGREES TO EFFECT PAYMENT UNDER THIS LETTER OF CREDIT IF A DRAWING WHICH STRICTLY
CONFORMS TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT IS MADE WITHIN
FIFTEEN (15) CALENDAR DAYS AFTER THE RESUMPTION OF BUSINESS.

 

Exhibit D-3

--------------------------------------------------------------------------------


 

VERY TRULY YOURS,

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit D-4

--------------------------------------------------------------------------------


 

ANNEX I

 

SCHEDULED LETTER OF CREDIT AMOUNT

 

Period Starting

 

Period Ending

 

Scheduled Letter of Credit
Amount

 

December 10, 2010

 

March 14, 2011

 

$

270,000,000

 

March 15, 2011

 

June 14, 2011

 

$

315,000,000

 

June 15, 2011

 

September 14, 2011

 

$

365,000,000

 

September 15, 2011

 

December 14, 2011

 

$

415,000,000

 

December 15, 2011

 

March 14, 2012

 

$

455,000,000

 

March 15, 2012

 

June 14, 2012

 

$

505,000,000

 

June 15, 2012

 

September 14, 2012

 

$

555,000,000

 

September 15, 2012

 

December 14, 2012

 

$

595,000,000

 

December 15, 2012

 

March 14, 2013

 

$

625,000,000

 

March 15, 2013

 

June 14, 2013

 

$

655,000,000

 

June 15, 2013

 

September 14, 2013

 

$

675,000,000

 

September 15, 2013

 

December 14, 2013

 

$

690,000,000

 

December 15, 2013

 

March 14, 2014

 

$

700,000,000

 

March 15, 2014

 

June 14, 2014

 

$

715,000,000

 

June 15, 2014

 

September 14, 2014

 

$

730,000,000

 

September 15, 2014

 

December 14, 2014

 

$

740,000,000

 

December 15, 2014

 

March 14, 2015

 

$

750,000,000

 

March 15, 2015

 

June 14, 2015

 

$

760,000,000

 

June 15, 2015

 

September 14, 2015

 

$

770,000,000

 

September 15, 2015

 

December 14, 2015

 

$

770,000,000

 

December 15, 2015

 

March 14, 2016

 

$

780,000,000

 

March 15, 2016

 

June 14, 2016

 

$

780,000,000

 

June 15, 2016

 

September 14, 2016

 

$

790,000,000

 

September 15, 2016

 

December 14, 2016

 

$

790,000,000

 

December 15, 2016

 

March 14, 2017

 

$

790,000,000

 

March 15, 2017

 

June 14, 2017

 

$

790,000,000

 

June 15, 2017

 

September 14, 2017

 

$

790,000,000

 

September 15, 2017

 

December 14, 2017

 

$

790,000,000

 

December 15, 2017

 

March 14, 2018

 

$

785,000,000

 

March 15, 2018

 

June 14, 2018

 

$

785,000,000

 

June 15, 2018

 

September 14, 2018

 

$

780,000,000

 

September 15, 2018

 

December 14, 2018

 

$

780,000,000

 

December 15, 2018

 

March 14, 2019

 

$

770,000,000

 

March 15, 2019

 

June 14, 2019

 

$

770,000,000

 

June 15, 2019

 

September 14, 2019

 

$

765,000,000

 

September 15, 2019

 

December 14, 2019

 

$

760,000,000

 

December 15, 2019

 

March 14, 2020

 

$

755,000,000

 

March 15, 2020

 

June 14, 2020

 

$

750,000,000

 

 

Exhibit D-5

--------------------------------------------------------------------------------


 

June 15, 2020

 

September 14, 2020

 

$

745,000,000

 

September 15, 2020

 

December 14, 2020

 

$

740,000,000

 

December 15, 2020

 

March 14, 2021

 

$

735,000,000

 

March 15, 2021

 

June 14, 2021

 

$

730,000,000

 

June 15, 2021

 

September 14, 2021

 

$

720,000,000

 

September 15, 2021

 

December 14, 2021

 

$

710,000,000

 

December 15, 2021

 

March 14, 2022

 

$

700,000,000

 

March 15, 2022

 

June 14, 2022

 

$

690,000,000

 

June 15, 2022

 

September 14, 2022

 

$

680,000,000

 

September 15, 2022

 

December 30, 2022

 

$

670,000,000

 

 

Exhibit D-6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FORM OF NON-INCREASE NOTICE

 

REINSURANCE TRUSTEE:

THE BANK OF NEW YORK MELLON

ATTENTION: INSURANCE TRUST & ESCROW GROUP

101 BARCLAY STREET
MAILSTOP: 101-0850
NEW YORK, NEW YORK 10286

 

NON-INCREASE NOTICE

 

THE UNDERSIGNED, EACH AN AUTHORIZED REPRESENTATIVE OF UBS AG, STAMFORD BRANCH,
(THE “BANK”), HEREBY CERTIFIES TO YOU (THE “BENEFICIARY”) THAT THE BANK HAS NOT
RECEIVED THE OFFICER’S CERTIFICATE OF GOLDEN GATE IV VERMONT CAPTIVE INSURANCE
COMPANY SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT G OF THE REIMBURSEMENT
AGREEMENT, DATED AS OF DECEMBER 10, 2010, AS AMENDED, RESTATED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, BETWEEN GOLDEN GATE IV VERMONT CAPTIVE INSURANCE
COMPANY AND THE BANK.

 

ACCORDINGLY, THE BANK HEREBY NOTIFIES THE BENEFICIARY WITH REFERENCE TO THAT
CERTAIN IRREVOCABLE LETTER OF CREDIT NO.                (THE “LETTER OF CREDIT”)
ISSUED BY THE BANK IN FAVOR OF THE BENEFICIARY, THAT THE SCHEDULED LETTER OF
CREDIT AMOUNT (AS DEFINED IN THE LETTER OF CREDIT) SHALL HEREAFTER REMAIN AT THE
CURRENT SCHEDULED LETTER OF CREDIT AMOUNT OF USD               .

 

 

 

VERY TRULY YOURS,

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

TITLE:

 

 

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

TITLE:

 

Exhibit D-7

--------------------------------------------------------------------------------

 

SCHEDULE B

 

FORM OF DRAW CERTIFICATION NOTICE

 

To:

UBS AG, Stamford Branch

 

299 Park Avenue, 26th Floor
New York, NY 10171
Attention: Letter of Credit Services

 

Re: Reimbursement Agreement, dated as of December 10, 2010, as amended,
restated, modified or supplemented from time to time (the “Reimbursement
Agreement”), between Golden Gate IV Vermont Captive Insurance Company, a special
purpose financial captive insurance company incorporated under the laws of the
State of Vermont (the “Borrower”) and UBS AG, Stamford Branch, as issuing lender
(such issuing lender or its successor or permitted assign, the “Issuing
Lender”), and Letter of Credit No. [·] issued under the Reimbursement Agreement.

 

This Draw Certification Notice (this “Notice”) is issued by the undersigned West
Coast Life Insurance Company or any successor by operation of law thereof,
including, without limitation, any liquidator, rehabilitator, receiver or
conservator (the “Ceding Company”) under the Issuing Lender’s Letter of Credit
No. [·], in connection with a draw requested by the Reinsurance Trustee, as
beneficiary under the Letter of Credit (the “Beneficiary”).  Unless otherwise
defined herein, terms defined in the Reimbursement Agreement and used herein
shall have the meanings given to them in the Reimbursement Agreement.

 

The Beneficiary is drawing $[·] under the Letter of Credit (the “Requested
Amount”) in connection with this Notice.

 

The undersigned, [Name], as [Title](3) of the Ceding Company hereby certifies to
the Issuing Lender that as of the date of this Notice:

 

(a)           The Requested Amount is required to be obtained by the Beneficiary
for the payment of Covered Benefits or Claims Expenses (each as defined in the
Reinsurance Agreement) now due and payable under the Reinsurance Agreement.

 

(b)           All assets in the Reinsurance Trust Account and any funds held in
any account established pursuant to Section 6.6(a) of the Reinsurance Agreement
have previously been used to satisfy amounts due and payable under the
Reinsurance Agreement or released pursuant to Section 7.3(c) of the Reinsurance
Agreement or Section 2 of the Reinsurance Trust Agreement.

 

(c)           No assets remain in the Surplus Account.

 

--------------------------------------------------------------------------------

(3)  Officer must be a Responsible Officer of the Ceding Company, i.e. the Chief
Executive Officer, President, Chief Financial Officer, Chief Accounting Officer,
Treasurer, Assistant Treasurer or Controller.

 

Exhibit D-8

--------------------------------------------------------------------------------


 

Since the date that is one calendar year prior to the date of this Notice, no
assets with a Market Value in excess of $[****]

 

(d)           have been transferred from the Surplus Account other than to the
extent permitted to be transferred pursuant to the Priority of Payments, unless
(A) despite such assets being transferred in the incorrect order of priority,
such transfer would have been otherwise permitted pursuant to the Priority of
Payments at the time of such transfer or at any subsequent time thereafter or
(B) such impermissibly transferred assets have been returned to the Surplus
Account or replaced in the Surplus Account with Eligible Assets having a Market
Value equal to those that were impermissibly transferred on or prior to the date
hereof.

 

(e)           Since the Closing Date, the Borrower has existed and, as of the
date of this Notice, exists, as a separate entity and has not been substantively
consolidated with another entity.

 

(f)            As of the date of this Notice, the Reinsurance Agreement remains
in full force and effect.

 

(g)           As of the date of this Notice, there is no continuing failure by
PLC to pay any amount in excess of $[****] payable to or explicitly required to
be paid on behalf of the Borrower under the Tax Sharing Agreement or the Special
Tax Allocation Agreement within thirty (30) calendar days from the date on which
such payment was due and payable.

 

(h)           [Since the Closing Date, there has been no amendment of the Tax
Sharing Agreement or the Special Tax Allocation Agreement and there has not been
a termination of the Special Tax Allocation Agreement or a termination of the
rights of the Borrower with respect to PLC and the obligations of PLC with
respect to the Borrower under the Tax Sharing Agreement, in each case, as to
which the Issuing Lender’s consent is required under Section 6.01(h)(i)(y) of
the Reimbursement Agreement.]/[Since the Closing Date, there has been an
amendment of the Tax Sharing Agreement or the Special Tax Allocation Agreement
or a termination of the Special Tax Allocation Agreement or a termination of the
rights of the Borrower with respect to PLC or the obligations of PLC with
respect to the Borrower under the Tax Sharing Agreement, in each case, as to
which the Issuing Lender’s consent was or is required under
Section 6.01(h)(i)(y) of the Reimbursement Agreement and [the Issuing Lender’s
consent has been obtained]/[the Issuing Lender has unreasonably withheld its
consent]/[the Issuing Lender is unreasonably delaying its consent].](4)

 

--------------------------------------------------------------------------------

(4)  Select as applicable.

 

Exhibit D-9

--------------------------------------------------------------------------------


 

(i)            IN WITNESS WHEREOF, the undersigned has executed and delivered
this Notice as of the          day of         ,         .

 

 

West Coast Life Insurance Company,

 

 

as the Ceding Company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit D-10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Reimbursement Agreement, dated as of December 10, 2010
(the “Agreement”), by and between Golden Gate IV Vermont Captive Insurance
Company (the “Borrower”) and UBS AG, Stamford Branch, (the “Issuing Lender”). 
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

1.     The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest in and to the Assignor’s rights and
obligations under the Agreement in a principal amount as set forth on Schedule 1
hereto (the “Assigned Interest”).  Notwithstanding anything herein to the
contrary and in accordance with Section 9.05(d) of the Agreement, in no event
shall the Issuing Lender be released from its obligations under the Letter of
Credit prior to its termination.

 

2.     The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or with respect to the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto, other than that the Assignor has not created any
adverse claim upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Agreement or any
other Transaction Document or any other instrument or document furnished
pursuant hereto or thereto.

 

3.     The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and (b) confirms that it has received
a copy of the Agreement, together with copies of the financial statements
delivered pursuant to Section 4.01(f) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor or the Issuing Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, the other Transaction Documents or any other instrument or
document furnished pursuant hereto or thereto; and (d) agrees that it will be
bound by the provisions of the Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Agreement are required to be
performed by it pursuant to Sections 9.05(b) or (c), as applicable, of the
Agreement.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

4.     The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Issuing Lender for acceptance and recording by it pursuant to
the Agreement, effective as of the Effective Date (which shall not, unless
otherwise agreed to by the Issuing Lender, be earlier than five (5) Business
Days after the date of such acceptance and recording by the Issuing Lender).

 

5.     Upon such acceptance and recording, from and after the Effective Date,
the Issuing Lender shall make all payments in respect of the Assigned Interest
(including payments of fees and other amounts) to the Assignor for amounts which
have accrued to the Effective Date and to the Assignee for amounts which have
accrued subsequent to the Effective Date.

 

6.     From and after the Effective Date, (a) the Assignee shall be a party to
the Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of the Issuing Lender thereunder and under the
other Transaction Documents and shall be bound by the provisions thereof and
(b) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Agreement.

 

7.     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws thereof (other than Sections 5-1401 and 5-1402
of the General Obligations Law of the State of New York).

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Exhibit E-2

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Acceptance with respect to
the Reimbursement Agreement, dated as of December 10, 2010,
between Golden Gate IV Vermont Captive Insurance Company (the “Borrower”),

and UBS AG, Stamford Branch, (the “Issuing Lender”)

 

Name of Assignor:

 

 

 

 

 

Name of Assignee:

 

 

 

 

 

Effective Date of Assignment:

 

 

 

Principal Amount of
Commitment Assigned

 

Commitment Percentage Assigned

 

$

 

 

 

%

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

 

Accepted for Recordation in the Register:

Required Consents (if any):

 

 

 

 

UBS AG, Stamford Branch, as Issuing Lender

[                      ]

 

 

 

 

By:

 

 

By:

 

Title:

 

Title:

 

 

 

 

 

UBS AG, Stamford Branch, as Issuing Lender

 

 

 

By:

 

 

 

Title:

 

Exhibit E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PLICO/WCL REINSURANCE AGREEMENT

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OFFICER’S CERTIFICATE OF THE BORROWER

 

UBS AG, STAMFORD BRANCH

677 WASHINGTON BOULEVARD

STAMFORD, CT 06901

 

OFFICER’S CERTIFICATE OF THE BORROWER

 

THE UNDERSIGNED, AN AUTHORIZED REPRESENTATIVE OF GOLDEN GATE IV VERMONT CAPTIVE
INSURANCE COMPANY, A SPECIAL PURPOSE FINANCIAL CAPTIVE INSURANCE COMPANY
INCORPORATED UNDER THE LAWS OF THE STATE OF VERMONT, (THE “BORROWER”), HEREBY
CERTIFIES TO YOU (THE “BANK”) THAT, IN ACCORDANCE WITH SECTION 2.01(B) OF THE
REIMBURSEMENT AGREEMENT, DATED AS OF DECEMBER 10, 2010, AS AMENDED, RESTATED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME (THE “REIMBURSEMENT AGREEMENT”),
BETWEEN THE BORROWER AND THE BANK, AS OF THE DATE HEREOF, THE INCREASE
CONDITIONS SET FORTH IN SECTIONS 5.02(a) AND (b) OF THE REIMBURSEMENT AGREEMENT
(OTHER THAN THOSE THAT HAVE BEEN WAIVED IN WRITING BY THE ISSUING LENDER) HAVE
BEEN FULLY SATISFIED.

 

 

 

VERY TRULY YOURS,

 

 

 

GOLDEN GATE IV VERMONT CAPTIVE INSURANCE

 

COMPANY

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

TITLE:

 

Exhibit G-1

--------------------------------------------------------------------------------
